                            Case 20-13005-CSS              Doc 4       Filed 11/23/20        Page 1 of 94




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


                                                                         )
             In re:                                                      )   Chapter 11
                                                                         )
             NORTHWEST HARDWOODS, INC., et al.,1                         )   Case No. 20-13005 (___)
                                                                         )
                                                          Debtors.       )   (Joint Administration Requested)
                                                                         )

              MOTION OF DEBTORS FOR ENTRY OF INTERIM AND FINAL ORDERS
          (I) APPROVING NOTIFICATION AND HEARING PROCEDURES FOR CERTAIN
         TRANSFERS OF AND DECLARATIONS OF WORTHLESSNESS WITH RESPECT TO
                   COMMON STOCK AND (II) GRANTING RELATED RELIEF

                      Northwest Hardwoods, Inc. and its affiliated debtors and debtors-in-possession (each,

         a “Debtor,” and collectively, the “Debtors”) respectfully submit this motion (this “Motion”) for

         entry of interim and final orders, substantially in the forms attached hereto as Exhibit A

         (the “Interim Order”) and Exhibit B (the “Final Order” and, together with the Interim Order, each

         a “Proposed Order”), pursuant to sections 105, 362, and 541 of the United States Code,

         11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), Rules 6003, 6004, and 9014 of the Federal Rules

         of Bankruptcy Procedures (the “Bankruptcy Rules”), and Rule 9013-1(m) of the Local Rules of

         Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

         Delaware (the “Local Rules”), that (a) approve certain notice and hearing procedures

         (the “Procedures”), as detailed in Attachment 1 to each of the Proposed Orders, related to

         transfers of, or declarations of worthlessness with respect to, Debtor Hardwoods Holdings, Inc.’s




         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.
27376014.2
                           Case 20-13005-CSS                Doc 4        Filed 11/23/20        Page 2 of 94




         existing common stock or any Beneficial Ownership2 thereof (any such record or Beneficial

         Ownership of common stock, the “Common Stock”),3 (b) direct that any purchase, sale, other

         transfer of, or declaration of worthlessness with respect to Common Stock in violation of the

         Procedures shall be null and void ab initio, and (c) grant related relief. In support of this Motion,

         the Debtors rely upon and incorporate by reference the Declaration of Nathan Jeppson in Support

         of Debtors’ Chapter 11 Petitions and Requests for First Day Relief (the “First Day Declaration”),

         which is filed concurrently herewith.4 In further support of this Motion, the Debtors respectfully

         represent as follows:

                                                 JURISDICTION AND VENUE

                 1.    The United States Bankruptcy Court for the District of Delaware (the “Court”) has

         jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b) and the Amended Standing Order of

         Reference from the United States District Court for the District of Delaware dated as of

         February 29, 2012. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b).

         The Debtors confirm their consent pursuant to Local Rule 9013-1(f) to the entry of a final order

         by the Court in connection with the Motion to the extent it is later determined that the Court, absent



         2
             “Beneficial Ownership” will be determined in accordance with the applicable rules of sections 382 and 383 of
             the Internal Revenue Code of 1986, 26 U.S.C. §§ 1–9834 as amended (the “IRC”), and the Treasury Regulations
             thereunder (other than Treasury Regulations Section 1.382-2T(h)(2)(i)(A)), and includes direct, indirect, and
             constructive ownership (e.g., (1) a holding company would be considered to beneficially own all equity securities
             owned by its subsidiaries, (2) a partner in a partnership would be considered to beneficially own its proportionate
             share of any equity securities owned by such partnership, (3) an individual and such individual’s family members
             may be treated as one individual, (4) persons and entities acting in concert to make a coordinated acquisition of
             equity securities may be treated as a single entity, and (5) a holder would be considered to beneficially own equity
             securities that such holder has an Option to acquire). An “Option” to acquire stock includes all interests described
             in Treasury Regulations Section 1.382-4(d)(9), including any contingent purchase right, warrant, convertible debt,
             put, call, stock subject to risk of forfeiture, contract to acquire stock, or similar interest, regardless of whether it
             is contingent or otherwise not currently exercisable.
         3
             For the avoidance of doubt, the definition of Common Stock shall not include any securities issued in connection
             with a chapter 11 plan of reorganization of the Debtors.
         4
             All capitalized terms used and not defined herein shall have the meanings ascribed to them in the First Day
             Declaration.
27376014.2
                                                                     2
                        Case 20-13005-CSS          Doc 4       Filed 11/23/20   Page 3 of 94




         consent of the parties, cannot enter final orders or judgments in connection herewith consistent

         with Article III of the United States Constitution.

                2.    Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                3.    The statutory and legal predicates for the relief requested herein are sections 105, 362,

         and 541 of the Bankruptcy Code, Bankruptcy Rules 6003, 6004, and 9014, and Local Rule

         9013-1(m).

                                                  BACKGROUND

                4.    On the date hereof (the “Petition Date”), each of the Debtors commenced a voluntary

         case under chapter 11 of the Bankruptcy Code (collectively, the “Chapter 11 Cases”). Pursuant to

         sections 1107(a) and 1108 of the Bankruptcy Code, the Debtors are continuing to operate their

         businesses and manage their financial affairs as debtors in possession.

                5.    On October 21, 2020, the Debtors executed a Restructuring Support Agreement (as

         may be amended, supplemented, or otherwise modified from time to time in accordance with its

         terms, and including all annexes, exhibits and schedules thereto, the “RSA”) with (a) certain

         holders of the Secured Notes Claims (the “Ad Hoc Noteholder Group”) and (b) certain affiliates

         of Littlejohn & Co. LLC (collectively, the “Sponsor Equityholder”). Subsequently, shareholder

         Forest Field Limited (together with the Sponsor Equityholder and the Ad Hoc Noteholder Group,

         the “Consenting Stakeholders”) signed the RSA. The Consenting Stakeholders under the RSA

         collectively hold more than 95% of the Secured Notes Claims and hold approximately 94% of the

         outstanding common stock in Debtor Hardwood Holdings, Inc. The RSA sets forth the principal

         terms of the Restructuring Transactions and requires the Consenting Stakeholders to support the

         Plan. As contemplated by the RSA, on November 13, 2020, the Debtors began soliciting votes on

         the Plan, and as of the Petition Date, Consenting Stakeholders holding approximately 83% of the


27376014.2
                                                           3
                          Case 20-13005-CSS               Doc 4        Filed 11/23/20       Page 4 of 94




         Secured Notes Claims and approximately 98% of the outstanding common stock in Debtor

         Hardwoods Holdings, Inc. have submitted ballots accepting the Plan.

                 6.    Contemporaneously herewith, the Debtors filed a motion seeking procedural

         consolidation and joint administration of the Chapter 11 Cases pursuant to Bankruptcy Rule

         1015(b). No request for a trustee or examiner has been made in the Chapter 11 Cases, and no

         committees have been appointed or designated.

                 7.    Information regarding the Debtors’ history and business operations, capital structure

         and primary secured indebtedness, and the events leading up to the commencement of the

         Chapter 11 Cases can be found in the First Day Declaration.

                                                    RELIEF REQUESTED

                 8.    Generally, a company generates net operating losses (“NOLs”) if the operating

         expenses it has incurred exceed the revenues it has earned during a single tax year. A company

         may apply, or “carry forward,” NOLs and disallowed business interest expense to reduce future

         tax payments (subject to certain conditions as discussed below). See IRC §§ 163(j), 172.

                 9.    The Debtors currently estimate that, as of December 31, 2019, they had approximately

         $18,400,000 of NOL carryforwards, and carryforwards of disallowed business interest expense of

         approximately $45,900,000 (collectively, and together with certain other tax attributes, the “Tax

         Attributes”). The Debtors further estimate that they may generate additional Tax Attributes in the

         2020 tax year.5 The Tax Attributes are of significant value to the Debtors and their estates because

         the Debtors expect to be able to carry forward certain Tax Attributes to offset future taxable income




         5
             As of the date of this Motion, the Debtors have generated interest expense that is expected to give rise to a
             carryforward of disallowed business interest expense for 2020 of at least $19,400,000.
27376014.2
                                                                   4
                          Case 20-13005-CSS              Doc 4        Filed 11/23/20      Page 5 of 94




         or utilize the Tax Attributes to offset any taxable income generated by transactions consummated

         during these chapter 11 cases.

                  10. To preserve the value of the Tax Attributes for the benefit of all of the Debtors’

         stakeholders, the Debtors seek authorization of the Procedures described below for monitoring the

         transfer and the claiming of a worthless stock deduction by any Substantial Shareholder (as defined

         below) with respect to Beneficial Ownership of Common Stock (including indirect ownership of,

         and Options to acquire, Beneficial Ownership of Common Stock).

         A.       Overview of Tax Attributes and Impact of an Ownership Change

                  11. Sections 382 and 383 of the IRC limit the amount of taxable income and tax liability,

         respectively, that can be offset by a corporation’s tax attributes in taxable years (or portions

         thereof) following an “ownership change.” Generally, an “ownership change” occurs when the

         percentage of a corporation’s equity (by value) owned by one or more of its “5-percent

         shareholders” (as defined in section 382 of the IRC) has increased by more than fifty (50)

         percentage points above the lowest percentage of the corporation’s equity owned by such

         shareholder(s) at any time during the relevant testing period.

                  12. An “ownership change” can also occur as a result of a “worthless stock deduction”

         claimed by any “50-Percent Shareholder”6 of a corporation with respect to such shareholder’s

         Beneficial Ownership of stock in that corporation. Specifically, if (a) a 50-Percent Shareholder of

         a corporation claims a worthless stock deduction during any taxable year and (b) the stock with

         respect to which such worthless stock deduction is taken is beneficially owned by the shareholder

         at the end of such taxable year, then the shareholder is treated as having acquired its Beneficial


         6
              For purposes of this Motion and the Procedures, a “50-Percent Shareholder” is any person or entity that at any
              time since December 31, 2017, has owned Beneficial Ownership of 50 percent or more of the Common Stock,
              (determined in accordance with section 382(g)(4)(D) of the IRC and the applicable Treasury Regulations
              thereunder).
27376014.2
                                                                  5
                           Case 20-13005-CSS            Doc 4        Filed 11/23/20      Page 6 of 94




         Ownership of such stock on the first day of the shareholder’s next taxable year and is treated as

         never having owned such Beneficial Ownership of stock during any prior year for purposes of

         testing whether an ownership change has occurred. The claiming of a worthless stock deduction

         by a 50-Percent Shareholder may therefore result in ownership change under the IRC.

                    13. If an ownership change occurs, section 382 of the IRC limits the amount of a

         corporation’s future taxable income that may be offset by its “pre-change losses,” and section 383

         of the IRC limits the amount of a corporation’s future tax liability that may be offset by its “excess

         credits,” in each case, to an annual amount based on the fair market value of all of the stock of the

         corporation prior to the ownership change multiplied by the long-term tax exempt rate that applies

         to the month of the ownership change. See IRC §§ 382(b) and 383(a). Pre-change losses and

         excess credits include the Debtors’ Tax Attributes and any so-called “realized built-in losses.”7

         Once a Tax Attribute is limited under section 382 or 383 of the IRC, its use is generally limited

         forever. Thus, certain transfers or worthless stock deductions with respect to Beneficial Ownership

         of Common Stock effected before the effective date of the Debtors’ emergence from chapter 11

         protection may trigger an “ownership change” for IRC purposes, severely endangering the

         Debtors’ ability to utilize the Tax Attributes and causing substantial damage to the Debtors’

         estates.

                    14. Notably, the Debtors seek limited relief only to the extent necessary to preserve estate

         value. Specifically, the Proposed Orders will affect only: (a) holders of the equivalent of

         Beneficial Ownership of more than 6,430.91 shares of Common Stock (i.e., 4.5 percent or more

         of outstanding Common Stock); (b) parties who are interested in purchasing sufficient Common



         7
             Realized built-in losses are built-in losses that are unrealized at the time of the ownership change and are
             subsequently realized during the 5-year period following the ownership change. See Treasury Regulations Section
             1.382-2(a)(2)(iii).
27376014.2
                                                                 6
                        Case 20-13005-CSS           Doc 4       Filed 11/23/20   Page 7 of 94




         Stock to result in such party becoming a holder of 4.5 percent or more of Beneficial Ownership of

         outstanding Common Stock; and (c) any 50-Percent Shareholder (as defined in the Procedures

         attached to the Proposed Orders) seeking to claim a worthless stock deduction.

                15. The limited relief the Debtors seek pursuant to this Motion will help maximize use of

         the Tax Attributes and enhance recoveries for the Debtors’ stakeholders by enabling the Debtors

         to monitor certain transfers of Beneficial Ownership of Common Stock and certain worthless stock

         deductions with respect to Beneficial Ownership of Common Stock, and allowing them to act

         expeditiously to prevent such transfers or worthlessness deductions, if necessary, to preserve the

         Tax Attributes for the benefit of their estates.

         B.     Proposed Procedures for Transfers of, or Declarations of Worthlessness with
                Respect to, Common Stock

                16. The Procedures are the mechanism by which the Debtors propose that they will

         monitor and, if necessary, object to certain transfers of Beneficial Ownership of Common Stock

         and declarations of worthlessness with respect to Beneficial Ownership of Common Stock to

         ensure preservation of the Tax Attributes.         The Procedures, which are fully set forth in

         Attachment 1 to the Proposed Orders, are summarized below.

         1.     Transfers of Beneficial Ownership of Common Stock

                a.      Any entity (as defined in section 101(15) of the Bankruptcy Code) who currently
                        is or becomes a Substantial Shareholder (defined below) must file with the Court,
                        and serve upon the Declaration Notice Parties (as defined in the Procedures), a
                        declaration of such status, substantially in the form of Annex A attached to the
                        Procedures (each, a “Declaration of Status as a Substantial Shareholder”), on or
                        before the later of (i) twenty (20) calendar days after the date of the Notice of Order
                        (defined below), or (ii) ten (10) calendar days after becoming a Substantial
                        Shareholder; provided that, for the avoidance of doubt, the other procedures set
                        forth herein shall apply to any Substantial Shareholder even if no Declaration of
                        Status as a Substantial Shareholder has been filed.

                b.      Prior to effectuating any transfer of Beneficial Ownership of Common Stock that
                        would result in an increase in the amount of Common Stock of which a Substantial
                        Shareholder has Beneficial Ownership or would result in an entity or individual
27376014.2
                                                            7
                          Case 20-13005-CSS             Doc 4       Filed 11/23/20     Page 8 of 94




                          becoming a Substantial Shareholder, the parties to such transaction must file with
                          the Court, and serve upon the Declaration Notice Parties, an advance written
                          declaration of the intended transfer of Common Stock, substantially in the form of
                          Annex B attached to the Procedures (each, a “Declaration of Intent to Accumulate
                          Common Stock”).

                  c.      Prior to effectuating any transfer of Beneficial Ownership of Common Stock that
                          would result in a decrease in the amount of Common Stock of which a Substantial
                          Shareholder has Beneficial Ownership or would result in an entity or individual
                          ceasing to be a Substantial Shareholder, the parties to such transaction must file
                          with the Court, and serve upon the Declaration Notice Parties, an advance written
                          declaration of the intended transfer of Beneficial Ownership of Common Stock,
                          substantially in the form of Annex C attached to the Procedures (each,
                          a “Declaration of Intent to Transfer Common Stock” and, together with a
                          Declaration of Intent to Accumulate Common Stock, a “Declaration of Proposed
                          Transfer”).

                  d.      The Debtors shall have twenty (20) calendar days after receipt of a Declaration of
                          Proposed Transfer to file with the Court and serve on such Substantial Shareholder
                          or potential Substantial Shareholder an objection to any proposed transfer of
                          Beneficial Ownership of Common Stock described in the Declaration of Proposed
                          Transfer on the grounds that such transfer might adversely affect the Debtors’
                          ability to utilize their Tax Attributes. If the Debtors file an objection, such
                          transaction will remain ineffective unless such objection is withdrawn by the
                          Debtors, or such transaction is approved by a final and non-appealable order of the
                          Court. If the Debtors do not object within such twenty (20)-day period, such
                          transaction can proceed solely as set forth in the Declaration of Proposed Transfer.
                          Further transactions within the scope of this paragraph must be the subject of
                          additional notices in accordance with the procedures set forth herein, with an
                          additional twenty (20)-day waiting period for each Declaration of Proposed
                          Transfer.

                  e.      For purposes of the Procedures a “Substantial Shareholder” is any entity or
                          individual that has Beneficial Ownership of at least 6,430.91 shares of Common
                          Stock (i.e., 4.5 percent or more of outstanding Common Stock).8

         2.       Declarations of Worthlessness of Common Stock

                  a.      Any person or entity that currently is or becomes a 50-Percent Shareholder (other
                          than the Sponsor Equityholder) must file with the Court and serve upon the
                          Declaration Notice Parties a declaration of such status as a 50-Percent Shareholder,
                          substantially in the form of Annex D attached to the Procedures (each,



         8
              Based on approximately 142,909.18 shares of Common Stock outstanding for purposes of section 382 of the IRC
              as of the Petition Date.
27376014.2
                                                                8
                           Case 20-13005-CSS           Doc 4        Filed 11/23/20     Page 9 of 94




                           a “Declaration of Status as a 50-Percent Shareholder”),9 on or before the later of
                           (i) twenty (20) calendar days after the date of the Notice of Order, and (ii) ten (10)
                           calendar days after becoming a 50-Percent Shareholder; provided that, for the
                           avoidance of doubt, the other procedures set forth in the Procedures shall apply to
                           any 50-Percent Shareholder even if no Declaration of Status as a 50-Percent
                           Shareholder has been filed.

                  b.       Prior to filing any federal or state tax return, or any amendment to such a return, or
                           taking any other action that claims any deduction for worthlessness of Beneficial
                           Ownership of Common Stock for a taxable year ending before the Debtors’
                           emergence from chapter 11 protection, such 50-Percent Shareholder must file with
                           the Court and serve upon the Declaration Notice Parties a declaration of intent to
                           claim a worthless stock deduction (a “Declaration of Intent to Claim a Worthless
                           Stock Deduction”), substantially in the form of Annex E attached to the
                           Procedures.

                        (i)        The Debtors shall have twenty (20) calendar days after receipt of a
                                   Declaration of Intent to Claim a Worthless Stock Deduction to file with the
                                   Court and serve on such 50-Percent Shareholder an objection to any
                                   proposed claim of worthlessness described in the Declaration of Intent to
                                   Claim a Worthless Stock Deduction on the grounds that such claim might
                                   adversely affect the Debtors’ ability to utilize their Tax Attributes.

                       (ii)        If the Debtors timely object, the filing of the tax return or amendment
                                   thereto with such claim will not be permitted unless approved by a final and
                                   non-appealable order of the Court, unless the Debtors withdraw such
                                   objection.

                       (iii)       If the Debtors do not object within such twenty (20)-day period, the filing
                                   of the return or amendment with such claim will be permitted solely as
                                   described in the Declaration of Intent to Claim a Worthless Stock
                                   Deduction. Additional returns and amendments within the scope of this
                                   section must be the subject of additional notices as set forth herein, with an
                                   additional twenty (20)-day waiting period. To the extent that the Debtors
                                   receive an appropriate Declaration of Intent to Claim a Worthless Stock
                                   Deduction and determine in their business judgment not to object, they shall
                                   provide notice of that decision as soon as is reasonably practicable to any
                                   statutory committee(s) appointed in these Chapter 11 Cases.

         3.       Notice Procedures

                  a.       No later than two (2) business days after entry of the Proposed Orders, respectively,
                           the Debtors will serve by first class mail notice of such Proposed Order and the
                           Procedures, substantially in the form of Attachment 2 annexed to the Proposed
         9
              Upon entry of the Proposed Orders, the Sponsor Equityholder shall be deemed to be a 50-Percent Shareholder
              without being required to file a Declaration of Status as a 50-Percent Shareholder.
27376014.2
                                                                9
                          Case 20-13005-CSS              Doc 4      Filed 11/23/20         Page 10 of 94




                           Orders (the “Notice of Order”) upon the Notice Parties (as defined in the
                           Procedures).10

                  b.       All registered and nominee holders of Common Stock shall be required to serve the
                           Notice of Order on any holder for whose benefit such registered or nominee holder
                           holds such Common Stock down the chain of ownership for all such holders of
                           Common Stock.

                  c.       Any entity or individual, or broker or agent acting on such entity’s or individual’s
                           behalf who sells Common Stock to another entity shall be required to serve a copy
                           of the Notice of Order on such purchaser of such Common Stock, or any broker or
                           agent acting on such purchaser’s behalf.

                  d.       As soon as is practicable following entry of the Order, the Debtors shall submit a
                           copy of the Notice of Order (modified for publication) for publication in The Seattle
                           Times.

                  e.       To the extent confidential information is required in any declaration described in
                           these Procedures, such confidential information may be filed and served in redacted
                           form; provided that any such declarations served on the Debtors shall not be in
                           redacted form but must be served via electronic mail on the Debtors’ counsel. The
                           Debtors shall keep all information provided in such declarations strictly
                           confidential and shall not disclose the contents thereof to any person except (i) to
                           the extent necessary to respond to a petition or objection filed with the Court; (ii) to
                           the extent otherwise required by law; or (iii) to the extent that the information
                           contained therein is already public; provided that the Debtors may disclose the
                           contents thereof to their professional advisors, who shall keep all such notices
                           strictly confidential and shall not disclose the contents thereof to any other person,
                           subject to further Court order. To the extent confidential information is necessary
                           to respond to a petitioner objection filed with the Court, such confidential
                           information shall be filed under seal or in a redacted form.




         10
              The notice provisions in the Procedures satisfy due process and the strictures of Bankruptcy Rule 9014 by
              providing the relevant counterparties with notice and an opportunity to object and attend a hearing. See, e.g.,
              Harada v. DBL Liquidating Trust (In re Drexel Burnham Lambert Group, Inc.), 160 B.R. 729, 733 (S.D.N.Y.
              1993) (indicating that an opportunity to present objections satisfies due process); In re Waterman Steamship
              Corp., 157 B.R. 220, 221 (S.D.N.Y.1993) (quoting Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306,
              314, 70 S.Ct. 652, 657, 94 L.Ed. 865 (1950)) (“An elementary and fundamental requirement of due process in
              any proceeding which is to be accorded finality is notice, reasonably calculated, under all the circumstances, to
              apprise interested parties of the pendency of the action and afford them an opportunity to present their
              objections.”); see also In re Atamian, 368 B.R. 375, 378 (Bankr. D. Del. 2007) (“Rule 9014 does not require a
              hearing, only an opportunity for a hearing.” (citation omitted)), aff’d, Case No. 05-20040 (MFW), 2008 WL
              853462 (D. Del. Mar. 31, 2008), 300 F. App’x 175 (3d Cir. 2008); Flynn v. Eley (In re Colo. Mountain Cellars,
              Inc.), 226 B.R. 244, 246 (D. Colo. 1998) (noting that a hearing is not required to satisfy Bankruptcy Rule 9014).
27376014.2
                                                                  10
                       Case 20-13005-CSS         Doc 4     Filed 11/23/20     Page 11 of 94




                                               BASIS FOR RELIEF

         A.     The Automatic Stay Bars Any Equity Transfer that Would Diminish or Limit the
                Debtors’ Interests in the Tax Attributes

                17. In furtherance of the automatic stay provisions of section 362 of the Bankruptcy Code

         and pursuant to section 105 of the Bankruptcy Code, the Debtors seek authority to monitor and

         approve (or disapprove) certain changes in, and worthless stock deduction claims by Substantial

         Shareholders with respect to, the Beneficial Ownership of Common Stock (including indirect

         ownership of, and Options to acquire, Beneficial Ownership of Common Stock) to protect against

         the occurrence of an ownership change during the pendency of these Chapter 11 Cases, and thereby

         preserve the potential value of the Tax Attributes.

                18. Section 362 of the Bankruptcy Code enjoins all entities from, among other things,

         taking any action to obtain possession of property of or from the estate or to exercise control over

         property of the estate. Section 541 of the Bankruptcy Code defines “property of the estate” to

         include all legal or equitable interests of a debtor in property as of the commencement a chapter 11

         case, including tax benefits.

                19. The Tax Attributes are valuable property of the Debtors’ estates and thus are protected,

         by operation of the automatic stay, from actions that would diminish their value, including

         transfers and tax deduction claims that would effect an ownership change. It is well established

         that a debtor’s NOLs are property of the debtor’s estate protected by the automatic stay. See

         Official Comm. of Unsecured Creditors v. PSS S.S. Co. (In re Prudential Lines Inc.), 928 F.2d 565,

         574 (2d Cir. 1991) (“[W]here a non-debtor’s action with respect to an interest that is intertwined

         with that of a bankrupt debtor would have the legal effect of diminishing or eliminating property

         of the bankrupt estate, such action is barred by the automatic stay.”); Nisselson v. Drew Indus.,

         Inc. (In re White Metal Rolling & Stamping Corp.), 222 B.R. 417, 424 (Bankr. S.D.N.Y. 1998)

27376014.2
                                                         11
                       Case 20-13005-CSS          Doc 4     Filed 11/23/20     Page 12 of 94




         (“It is beyond peradventure that NOL carrybacks and carryovers are property of the estate of the

         loss corporation that generated them.”); In re Grossman’s Inc., No. 97-695 (PJW), 1997 WL

         33446314 (Bankr. D. Del. Oct. 9, 1997). The United States Court of Appeals for the Second

         Circuit affirmed the application of the automatic stay to a debtor’s tax benefits and upheld a

         permanent injunction prohibiting a parent corporation from claiming a worthless stock deduction

         that would have adversely affected the ability of the parent corporation’s subsidiary to utilize its

         NOLs under the special relief provisions of section 382 of the Tax Code. See Prudential Lines,

         928 F.2d at 573. As the Second Circuit stated:

                        Including NOL carryforwards as property of a corporate debtor’s
                        estate is consistent with Congress’ intention to “bring anything of
                        value that the debtors have into the estate.” Moreover, . . .
                        [i]ncluding the right to a NOL carryforward as property of [a
                        debtor’s] bankruptcy estate furthers the purpose of facilitating the
                        reorganization of [the debtor].

         Id. (quoting H.R. Rep. No. 95-595, at 176 (1978)) (citations omitted); see also In re Fruehauf

         Trailer Corp., 444 F.3d 203, 211 (3d Cir. 2006) (“Property of the estate ‘includes all interests,

         such as . . . contingent interests and future interests, whether or not transferable by the debtor.’”

         (quoting Prudential Lines, 928 F.2d at 572) (alteration in original)); Gibson v. United States (In re

         Russell), 927 F.2d 413, 417 (8th Cir. 1991) (concluding that the “right to carry forward the

         [debtor’s] NOLs” was a “property interest” of the estate).

                20. In Prudential Lines, the Second Circuit determined that if the parent corporation were

         permitted to claim a worthless stock deduction, its subsidiary’s ability to carry forward its NOLs

         would be adversely impacted. The Second Circuit concluded that “despite the fact that the [parent

         corporation’s] action [was] not directed specifically at [the debtor subsidiary], it [nonetheless was]

         barred by the automatic stay as an attempt to exercise control over property of the estate.”

         Prudential Lines, 928 F.2d at 573–574.

27376014.2
                                                          12
                         Case 20-13005-CSS         Doc 4    Filed 11/23/20     Page 13 of 94




                   21. In addition to finding that a debtor’s NOLs are protected by the automatic stay, the

         Second Circuit also held that, pursuant to its equitable powers under section 105(a) of the

         Bankruptcy Code, a bankruptcy court may issue a permanent injunction to protect such NOLs. Id.

         at 574.

                   22. In In re Phar-Mor, Inc., 152 B.R. 924 (Bankr. N.D. Ohio 1993), the bankruptcy court

         applied similar reasoning and granted the debtors’ motion to prohibit transfers of their stock that

         could have had an adverse effect on their ability to utilize their NOLs, even though the debtors’

         stockholders had not stated any intent to sell their stock and the debtors had not shown that a sale

         that would trigger an ownership change was pending. See id. at 927. Despite the “ethereal” nature

         of the situation, the court observed that “[w]hat is certain is that the NOL has a potential value, as

         yet undetermined, which will be of benefit to creditors and will assist debtors in their

         reorganization process. This asset is entitled to protection while [the d]ebtors move forward

         toward reorganization.” Id. (emphasis added).

                   23. The bankruptcy court in Phar-Mor also concluded that, because the debtors were

         seeking to enforce the automatic stay, they did not have to meet the more stringent requirements

         for preliminary injunctive relief:

                          The requirements for enforcing an automatic stay under 11 U.S.C. §
                          362(a)(3) do not involve such factors as lack of an adequate remedy
                          at law, or irreparable injury, or loss and a likelihood of success on
                          the merits. The key elements for a stay . . . are the existence of
                          property of the estate and the enjoining of all efforts by others to
                          obtain possession or control of property of the estate.

         Id. at 926 (quoting In re Golden Distribs., Inc., 122 B.R. 15, 19 (Bankr. S.D.N.Y. 1990)).

                   24. Bankruptcy courts, including those in this District, have regularly approved

         restrictions on equity trading and worthless stock deduction claims to protect a debtor against the

         possible loss of valuable tax attributes. See, e.g., In re Chaparral Energy, Inc., No. 20-11947

27376014.2
                                                           13
                       Case 20-13005-CSS          Doc 4       Filed 11/23/20   Page 14 of 94




         (MFW) (Bankr. D. Del. Sept. 10, 2020) [Docket No. 168] (approving notification procedures and

         restrictions on certain equity transfers); In re Brooks Brothers Group, Inc., No. 20-11785 (CSS)

         (Bankr. D. Del. Aug. 8, 2020) [Docket No. 331] (approving notification procedures and restrictions

         on certain equity transfers and worthless stock deduction claims); In re 24 Hour Fitness

         Worldwide, Inc., No. 20-11558 (KBO) (Bankr. D. Del. July 14, 2020) [Docket No. 551] (same).

         Accordingly, it is well settled that, pursuant to section 362(a)(3) of the Bankruptcy Code, the

         automatic stay enjoins actions that would adversely affect a debtor’s ability to utilize its NOLs and

         other tax benefits.

         B.     The Procedures Are Necessary and in the Best Interests of the Debtors, Their
                Estates, and Their Creditors

                25. Furthermore, the Procedures are necessary to avoid significantly impairing the

         Debtors’ ability to utilize their Tax Attributes. The Debtors’ ability to preserve the value of their

         Tax Attributes may be jeopardized unless the Procedures are established immediately (and

         effective as of the Petition Date) to ensure that trading in, and worthless stock deduction claims by

         Substantial Shareholders with respect to, Beneficial Ownership of Common Stock (including

         indirect ownership of, and Options to acquire, Beneficial Ownership of Common Stock), are either

         precluded or closely monitored and made subject to Court approval. Depending on the Debtors’

         tax profile during the pendency of these Chapter 11 Cases, future earnings, and the consequences

         of a restructuring, the Debtors’ ability to utilize the Tax Attributes may enhance the Debtors’

         prospects for a successful emergence from chapter 11. The relief requested herein is narrowly

         tailored to permit certain equity trading to continue, subject to Bankruptcy Rule 3001(e) and

         applicable securities, corporate, and other laws.

                26. The Debtors respectfully submit that the Procedures must be implemented as soon as

         possible. Even if a transfer or worthless stock deduction claim by a Substantial Shareholder were

27376014.2
                                                             14
                        Case 20-13005-CSS           Doc 4     Filed 11/23/20      Page 15 of 94




         to be null and void under section 362 of the Bankruptcy Code or as a result of a final order of the

         Court that prohibited such a transfer or worthless stock deduction claim retroactively to the Petition

         Date, under federal income tax law, such transfer or worthless stock deduction claim nevertheless

         may be regarded as having occurred for tax purposes, in which event the Debtors’ estates could

         suffer an irrevocable loss of value. Accordingly, if a transfer or worthless stock deduction claim

         occurs that limits the Debtors’ ability to utilize their Tax Attributes under section 382 or section

         383 of the Tax Code, the Debtors’ ability to realize the value of their Tax Attributes may be

         permanently diminished. The relief requested, therefore, is crucial to prevent an irrevocable

         diminution of the value of the Debtors’ estates and therefore in the best interests of all stakeholders.

         Accordingly, the Debtors respectfully request that the Court authorize the Procedures.

                           BANKRUPTCY RULE 6003 HAS BEEN SATISFIED AND
                             BANKRUPTCY RULE 6004 SHOULD BE WAIVED

                 27. Under Bankruptcy Rule 6003, the Court may grant a motion to “use . . . property of

         the estate, including a motion to pay all or part of a claim that arose before the filing of the petition”

         within twenty-one (21) days after the chapter 11 case’s commencement to the extent “relief is

         necessary to avoid immediate and irreparable harm.” Fed. R. Bankr. P. 6003. Here, the relief

         requested is necessary to avoid immediate and irreparable harm to the Debtors and their estates, as

         set forth in the First Day Declaration, and relief on an interim basis is therefore appropriate under

         Bankruptcy Rule 6003, if applicable.

                 28. The urgency of the relief requested justifies immediate relief. To ensure the relief

         requested is implemented immediately, the Debtors request that the Court waive the notice

         requirements under Bankruptcy Rule 6004(a), if applicable, and the fourteen (14)-day stay of an

         order authorizing the use, sale, or lease of property under Bankruptcy Rule 6004(h).



27376014.2
                                                            15
                       Case 20-13005-CSS          Doc 4     Filed 11/23/20     Page 16 of 94




                                          RESERVATION OF RIGHTS

                29. Nothing contained herein is intended to be or shall be deemed as (a) an admission as

         to the validity of any claim against the Debtors, (b) a waiver of the Debtors’ or any appropriate

         party-in-interest’s rights to dispute the amount of, basis for, or validity of any claim, (c) a waiver

         of the Debtors’ or any other party-in-interest’s rights under the Bankruptcy Code or any other

         applicable nonbankruptcy law, or (d) an approval, adoption, assumption, or rejection of any

         agreement, contract, program, policy, or lease under section 365 of the Bankruptcy Code.

         Likewise, if the Court grants the relief sought herein, any payment made pursuant to the Court’s

         order is not intended to be and should not be construed as an admission to the validity of any claim

         or a waiver of the Debtors’ or any party-in-interest’s rights to dispute such claim.

                                                      NOTICE

                30. Debtors have provided notice of this Motion to: (a) the Office of the United States

         Trustee for the District of Delaware; (b) the holders of the 30 largest unsecured claims against the

         Debtors on a consolidated basis; (c) the United States Attorney’s Office for the District of

         Delaware; (d) the Internal Revenue Service; (e) the attorneys general for the states in which the

         Debtors conduct business; (f) counsel to the Ad Hoc Noteholder Group, (i) Willkie Farr &

         Gallagher LLP, 787 Seventh Avenue, New York, New York 10019, Attn: Jeffrey Pawlitz, Esq.,

         Weston T. Eguchi, Esq., and Agustina G. Berro, Esq., and (ii) Pachulski Stang Ziehl & Jones, 919

         North Market Street, 17th Floor, Wilmington, Delaware 19801, Attn: Laura Davis Jones, Esq.;

         (g) counsel to the Sponsor Equityholder, Wachtell, Lipton, Rosen & Katz, 51 W 52nd St, New

         York, NY 10019, Attn: Scott K. Charles, Esq. and David E. White, Esq.; (h) counsel to the ABL

         Agent, McGuireWoods LLP, 1251 6th Ave 20th floor, New York, NY 10020, Attn: Brian I. Swett;

         (i) counsel to the Indenture Trustee, Emmet, Marvin & Martin, LLP, 120 Broadway # 32, New

         York, NY 10271, Attn: Elizabeth Taraila, Esq.; (j) the U.S. Securities and Exchange Commission;
27376014.2
                                                          16
                         Case 20-13005-CSS        Doc 4     Filed 11/23/20     Page 17 of 94




         and (k) any party that has requested notice pursuant to Bankruptcy Rule 2002. Notice of this

         Motion and any order entered hereon will be served in accordance with Local Rule 9013-1(m). In

         light of the nature of the relief requested herein, the Debtors submit that no other or further notice

         is necessary.

                                    [Remainder of page intentionally left blank]




27376014.2
                                                          17
                         Case 20-13005-CSS       Doc 4    Filed 11/23/20    Page 18 of 94




                  WHEREFORE, the Debtors respectfully request that the Court grant the relief requested

         herein and such other and further relief as the Court may deem just and proper.

             Dated:   November 23, 2020
                      Wilmington, Delaware       /s/
                                                 YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                 Sean M. Beach (No. 4070)
                                                 Jacob D. Morton (No. 6684)
                                                 Rodney Square
                                                 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Tel:   (302) 571-6600
                                                 Fax: (302) 571-1253
                                                 Email: sbeach@ycst.com
                                                        jmorton@ycst.com

                                                 GIBSON, DUNN & CRUTCHER LLP
                                                 David M. Feldman (pro hac vice admission pending)
                                                 J. Eric Wise (pro hac vice admission pending)
                                                 Matthew K. Kelsey (pro hac vice admission pending)
                                                 Alan Moskowitz (pro hac vice admission pending)
                                                 200 Park Avenue
                                                 New York, New York 10166
                                                 Tel:    (212) 351-4000
                                                 Fax: (212) 351-4035
                                                 Email: dfeldman@gibsondunn.com
                                                         ewise@gibsondunn.com
                                                         mkelsey@gibsondunn.com
                                                         amoskowitz@gibsondunn.com


                                                 Proposed Counsel to the Debtors and Debtors in
                                                 Possession




27376014.2
             Case 20-13005-CSS   Doc 4   Filed 11/23/20   Page 19 of 94




                                  EXHIBIT A

                         PROPOSED INTERIM ORDER




27376014.2
                            Case 20-13005-CSS              Doc 4      Filed 11/23/20        Page 20 of 94




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


                                                                         )
             In re:                                                      )   Chapter 11
                                                                         )
             NORTHWEST HARDWOODS, INC., et al.,1                         )   Case No. 20-13005 (___)
                                                                         )
                                                           Debtors.      )   (Jointly Administered)
                                                                         )
                                                                         )   Re: Docket No. __

             INTERIM ORDER (I) APPROVING NOTIFICATION AND HEARING PROCEDURES
               FOR CERTAIN TRANSFERS OF AND DECLARATIONS OF WORTHLESSNESS
              WITH RESPECT TO COMMON STOCK AND (II) GRANTING RELATED RELIEF

                      Upon the Motion of Debtors for Entry of Interim and Final Orders (I) Approving

         Notification and Hearing Procedures for Certain Transfers of and Declarations of Worthlessness

         with Respect to Common Stock and (II) Granting Related Relief (the “Motion”)2 filed by the above-

         captioned affiliated debtors and debtors-in-possession (the “Debtors”); and the Court having found

         that it has jurisdiction over this matter pursuant to 28 U.S.C. §1334(b) and the Amended Standing

         Order of Reference from the United States District Court for the District of Delaware dated as of

         February 29, 2012; and the Court having found that venue of these cases and the Motion in this

         district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having found that this

         matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and that this Court may enter a final

         order consistent with Article III of the United States Constitution; and it appearing that notice of

         the Motion has been given as set forth in the Motion and that such notice is adequate and no other

         or further notice need be given; and the Court having reviewed the Motion and having heard the


         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.
         2
                All capitalized terms used and not defined herein shall have the meanings ascribed to them in the Motion.
27376014.2
                        Case 20-13005-CSS          Doc 4     Filed 11/23/20     Page 21 of 94




         statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

         and the Court having considered the First Day Declaration; and the Court having determined that

         the legal and factual basis set forth in the Motion and at the Hearing establishes just cause for the

         relief granted herein; and the Court having determined that the relief sought in the Motion is in the

         best interests of the Debtors and their estates; and after due deliberation and sufficient cause

         appearing therefor,

                IT IS HEREBY ORDERED THAT:

                1.      The Motion is GRANTED on an interim basis, as set forth herein.

                2.      The Procedures, substantially in the form of Attachment 1 annexed hereto, are

         approved.

                3.      In accordance with the Procedures, the Sponsor Equityholder shall not be required

         to file a Declaration of Status as a 50-Percent Shareholder, but is hereby deemed to be a 50-Percent

         Shareholder.

                4.      The Form of Notice of Order, substantially in the form of Attachment 2 annexed

         hereto, are approved.

                5.      Any transfer of, or declaration of worthlessness with respect to, Beneficial

         Ownership of Common Stock in violation of the Procedures, including but not limited to the notice

         requirements, shall be null and void ab initio.

                6.      In the case of any such transfer of Beneficial Ownership of Common Stock in

         violation of the Procedures, including but not limited to the notice requirements, the person or

         entity making such transfer shall be required to take remedial actions specified by the Debtors,

         which may include the actions specified in Private Letter Ruling 201010009 (Dec. 4, 2009), to

         appropriately reflect that such transfer is null and void ab initio.


27376014.2
                                                            2
                        Case 20-13005-CSS         Doc 4     Filed 11/23/20      Page 22 of 94




                 7.      In the case of any such declaration of worthlessness with respect to Beneficial

         Ownership of Common Stock in violation of the Procedures, including the notice requirements,

         the person or entity making such declaration shall be required to file an amended tax return

         revoking such declaration and any related deduction to appropriately reflect that such declaration

         is void ab initio.

                 8.      The Debtors may retroactively or prospectively waive any and all restrictions, stays,

         and notification procedures set forth in the Procedures.

                 9.      To the extent that this Interim Order is inconsistent with any prior order or pleading

         with respect to the Motion in these chapter 11 cases, the terms of this Interim Order shall govern.

                 10.     The requirements set forth in this Interim Order are in addition to the requirements

         of applicable law and do not excuse compliance therewith.

                 11.     Nothing herein shall preclude any person desirous of acquiring any Common Stock

         from requesting relief from this Interim Order from this Court, subject to the Debtors’ rights to

         oppose such relief.

                 12.     Other than to the extent that this Interim Order expressly conditions or restricts

         trading in, or claiming worthless stock deductions with respect to, Common Stock, nothing in this

         Interim Order or in the Motion shall, or shall be deemed to, prejudice, impair, or otherwise alter

         or affect the rights of any holders of Common Stock, including in connection with the treatment

         of any such stock under any chapter 11 plan or any applicable bankruptcy court order.

                 13.     Within three (3) business days of the entry of this Interim Order or as soon as

         reasonably practicable, the Debtors shall post this Interim Order and the Procedures to the website

         established     by    Debtors     Noticing    Agent      for   these     chapter    11    cases     at

         https://cases.primeclerk.com/nwh.


27376014.2
                                                           3
                        Case 20-13005-CSS        Doc 4    Filed 11/23/20     Page 23 of 94




                14.     The requirements set forth in this Interim Order are in addition to the requirements

         of Bankruptcy Rule 3001(e) and applicable securities, corporate and other laws and do not excuse

         noncompliance therewith.

                15.     A hearing to consider entry of an order granting the Motion on a final basis

         (the “Final Hearing”) shall take place on _______________, 2020 at __:__ _.m. (prevailing

         Eastern Time). On or before 4:00 p.m. (prevailing Eastern Time) on _____, 2020, any objections

         or responses to the Motion shall be filed with the Court, and served on (a) proposed counsel to the

         Debtors, (i) Young Conaway Stargatt & Taylor, LLP, 1000 North King Street, Wilmington,

         Delaware 19801 (Attn: Sean M. Beach, Esq. (sbeach@ycst.com) and Jacob D. Morton, Esq.

         (jmorton@ycst.com)) and (ii) Gibson, Dunn & Crutcher LLP, 200 Park Avenue, New York, New

         York 10166 (Attn: David M. Feldman, Esq. (dfeldman@gibsondunn.com), J. Eric Wise, Esq.

         (ewise@gibsondunn.com), Matthew K. Kelsey, Esq. (mkelsey@gibsondunn.com), and Alan

         Moskowitz, Esq. (amoskowitz@gibsondunn.com)); (b) the Office of the United States Trustee for

         the District of Delaware (Attn: Juliet. M. Sarkessian, Esq. (Juliet.M.Sarkessian@usdoj.gov));

         (c) counsel to the Ad Hoc Noteholder Group, (i) Willkie Farr & Gallagher LLP, 787 Seventh

         Avenue, New York, New York 10019, (Attn: Jeffrey Pawlitz, Esq. (JPawlitz@willkie.com),

         Weston    T.   Eguchi,   Esq.    (WEguchi@willkie.com),       and   Agustina    G.   Berro,   Esq.

         (ABerro@willkie.com)), and (ii) Pachulski Stang Ziehl & Jones, 919 North Market Street, 17th

         Floor, Wilmington, Delaware 19801, (Attn: Laura Davis Jones, Esq. (ljones@pszjlaw.com));

         (d) counsel to the Sponsor Equityholder, Wachtell, Lipton, Rosen & Katz, 51 W 52nd St, New

         York, NY 10019 (Attn: Scott K. Charles, Esq. (SKCharles@wlrk.com) and David E. White, Esq.

         (DEWhite@wlrk.com)); (e) counsel to the ABL Agent, McGuireWoods LLP, 1251 6th Ave 20th

         floor, New York, NY 10020 (Attn: Brian I. Swett, Esq. (bswett@mcguirewoods.com)); (f) counsel


27376014.2
                                                         4
                        Case 20-13005-CSS          Doc 4       Filed 11/23/20    Page 24 of 94




         to the Indenture Trustee, Emmet, Marvin & Martin, LLP, 120 Broadway # 32, New York, NY

         10271, (Attn: Elizabeth Taraila, Esq. (ETaraila@emmetmarvin.com)); (g) counsel to any

         Committee appointed in these Chapter 11 Cases; and (h) any other party that has filed a request

         for notices with this Court.

                16.     In the event no objections to entry of the Final Order on the Motion are timely

         received, this Court may enter the Final Order without need for the Final Hearing.

                17.     Nothing contained in this Interim Order or any payment made pursuant to the

         authority granted by this Interim Order is intended to be or shall be deemed as (a) an admission as

         to the amount of, basis for, or validity of any claim against the Debtors, (b) a waiver or limitation

         of the Debtors’ or any other party-in-interest’s rights to dispute the amount of, basis for, or validity

         of any claim, against the Debtors, (c) a waiver of the Debtors’ or any other party-in-interest’s rights

         under the Bankruptcy Code or any other applicable nonbankruptcy law, or (d) an approval,

         adoption, assumption, or rejection of any agreement, contract, program, policy, or lease under

         section 365 of the Bankruptcy Code.

                18.     The contents of the Motion satisfy the requirements of Bankruptcy Rules 6003(b)

         and 6004(a).

                19.     Notwithstanding Bankruptcy Rule 6004(h), to the extent applicable, this Interim

         Order shall be effective and enforceable immediately upon its entry.

                20.     The Debtors are authorized to take any and all steps necessary or appropriate to

         carry out the relief granted in this Interim Order.




27376014.2
                                                            5
                       Case 20-13005-CSS         Doc 4     Filed 11/23/20     Page 25 of 94




                21.     This Court shall retain exclusive jurisdiction to hear and determine all matters

         arising from or related to the implementation, interpretation, or enforcement of this Interim Order.

         Dated: ____________________, 2020
                Wilmington, Delaware

                                                       ____________________________________
                                                       UNITED STATES BANKRUPTCY JUDGE




27376014.2
                                                          6
               Case 20-13005-CSS      Doc 4   Filed 11/23/20   Page 26 of 94




                                     ATTACHMENT 1

                       Procedures for Transfers of and Declarations of
             Worthlessness with Respect to Beneficial Ownership of Common Stock




27376014.2
                          Case 20-13005-CSS             Doc 4     Filed 11/23/20        Page 27 of 94




                               PROCEDURES FOR TRANSFERS OF AND
                             DECLARATIONS OF WORTHLESSNESS WITH
                       RESPECT TO BENEFICIAL OWNERSHIP OF COMMON STOCK

                             1.      Transfers of Beneficial Ownership of Common Stock
         The following procedures apply to transfers of Beneficial Ownership of Common Stock:1

         a.       Any entity (as defined in section 101(15) of the Bankruptcy Code) who currently is or
                  becomes a Substantial Shareholder (as defined herein) must file with the Court, and serve
                  upon: (i) the Debtors, Northwest Hardwoods, Inc., 1313 Broadway, Suite 300, Tacoma,
                  WA 98402, Attn: Chris Hannon; (ii) proposed counsel to the Debtors, Gibson Dunn &
                  Crutcher LLP, 200 Park Avenue, New York, NY 10166, Attn: David M. Feldman, Esq.
                  (dfeldman@gibsondunn.com), J. Eric Wise, Esq. (ewise@gibsondunn.com), Matthew K.
                  Kelsey,     Esq.     (mkelsey@gibsondunn.com),           and      Alan    Moskowitz,     Esq.
                  (amoskowitz@gibsondunn.com), (iii) proposed co-counsel to the Debtors, Young
                  Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington,
                  Delaware 19801, Attn: Sean M. Beach, Esq. (sbeach@ycst.com) and Jacob D. Morton,
                  Esq. (jmorton@ycst.com); (iv) the Office of the United States Trustee for the District of
                  Delaware, 844 North King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801,
                  Attn: Juliet. M. Sarkessian (Juliet.M.Sarkessian@usdoj.gov); and (v) counsel to any
                  statutory committee appointed in these chapter 11 cases (collectively, the “Declaration
                  Notice Parties”), a declaration of such status, substantially in the form of Annex A attached
                  to these Procedures (each, a “Declaration of Status as a Substantial Shareholder”), on or
                  before the later of (A) twenty (20) calendar days after the date of the Notice of Order (as
                  defined herein), or (B) ten (10) calendar days after becoming a Substantial Shareholder;
                  provided that, for the avoidance of doubt, the other procedures set forth herein shall apply
                  to any Substantial Shareholder even if no Declaration of Status as a Substantial Shareholder
                  has been filed.

         b.       Prior to effectuating any transfer of Beneficial Ownership of Common Stock that would
                  result in an increase in the amount of Common Stock of which a Substantial Shareholder
                  has Beneficial Ownership or would result in an entity or individual becoming a Substantial
                  Shareholder, the parties to such transaction must file with the Court, and serve upon the
                  Declaration Notice Parties, an advance written declaration of the intended transfer of
                  Common Stock, substantially in the form of Annex B attached to these Procedures (each,
                  a “Declaration of Intent to Accumulate Common Stock”).

         c.       Prior to effectuating any transfer of Beneficial Ownership of Common Stock that would
                  result in a decrease in the amount of Common Stock of which a Substantial Shareholder
                  has Beneficial Ownership or would result in an entity or individual ceasing to be a
                  Substantial Shareholder, the parties to such transaction must file with the Court, and serve

         1
              Capitalized terms used but not defined herein have the meanings ascribed to them in the Motion of Debtors for
              Entry of Interim and Final Orders (I) Approving Notification and Hearing Procedures for Certain Transfers of
              and Declarations of Worthlessness with Respect to Common Stock and (II) Granting Related Relief [Docket No.
              []].
27376014.2
                         Case 20-13005-CSS             Doc 4     Filed 11/23/20        Page 28 of 94




                  upon the Declaration Notice Parties, an advance written declaration of the intended transfer
                  of Beneficial Ownership of Common Stock, substantially in the form of Annex C attached
                  to these Procedures (each, a “Declaration of Intent to Transfer Common Stock” and,
                  together with a Declaration of Intent to Accumulate Common Stock, a “Declaration of
                  Proposed Transfer”).

         d.       The Debtors shall have twenty (20) calendar days after receipt of a Declaration of Proposed
                  Transfer to file with the Court and serve on such Substantial Shareholder or potential
                  Substantial Shareholder an objection to any proposed transfer of Beneficial Ownership of
                  Common Stock described in the Declaration of Proposed Transfer on the grounds that such
                  transfer might adversely affect the Debtors’ ability to utilize their Tax Attributes. If the
                  Debtors file an objection, such transaction will remain ineffective unless such objection is
                  withdrawn by the Debtors, or such transaction is approved by a final and non-appealable
                  order of the Court. If the Debtors do not object within such twenty (20)-day period, such
                  transaction can proceed solely as set forth in the Declaration of Proposed Transfer. Further
                  transactions within the scope of this paragraph must be the subject of additional notices in
                  accordance with the procedures set forth herein, with an additional twenty (20)-day waiting
                  period for each Declaration of Proposed Transfer.

         e.       For purposes of these Procedures a “Substantial Shareholder” is any entity or individual
                  that has Beneficial Ownership of at least 6,430.91 shares of Common Stock (i.e., 4.5
                  percent or more of outstanding Common Stock).2

                               2.      Declarations of Worthlessness of Common Stock
         a.       Any person or entity that currently is or becomes a 50-Percent Shareholder3 (other than the
                  Sponsor Equityholder) must file with the Court and serve upon the Declaration Notice
                  Parties a declaration of such status as a 50-Percent Shareholder, substantially in the form
                  of Annex D attached to these Procedures (each, a “Declaration of Status as a 50-Percent
                  Shareholder”), on or before the later of (i) twenty (20) calendar days after the date of the
                  Notice of Order, and (ii) ten (10) calendar days after becoming a 50-Percent Shareholder;
                  provided that, for the avoidance of doubt, the other procedures set forth herein shall apply
                  to any 50-Percent Shareholder even if no Declaration of Status as a 50-Percent Shareholder
                  has been filed.

         b.       Prior to filing any federal or state tax return, or any amendment to such a return, or taking
                  any other action that claims any deduction for worthlessness of Beneficial Ownership of
                  Common Stock for a taxable year ending before the Debtors’ emergence from chapter 11
                  protection, such 50-Percent Shareholder must file with the Court and serve upon the
                  Declaration Notice Parties a declaration of intent to claim a worthless stock deduction


         2
              Based on approximately 142,909.18 shares of Common Stock outstanding for purposes of section 382 of the
              IRC as of the Petition Date.
         3
              For purposes of the Procedures, a “50-Percent Shareholder” is any person or entity that at any time since
              December 31, 2017, has owned Beneficial Ownership of 50 percent or more of the Common Stock, (determined
              in accordance with section 382(g)(4)(D) of the IRC and the applicable Treasury Regulations thereunder).
27376014.2
                                                                2
                      Case 20-13005-CSS         Doc 4     Filed 11/23/20     Page 29 of 94




               (a “Declaration of Intent to Claim a Worthless Stock Deduction”), substantially in the form
               of Annex E attached to these Procedures.

               (i)    The Debtors shall have twenty (20) calendar days after receipt of a Declaration of
                      Intent to Claim a Worthless Stock Deduction to file with the Court and serve on such
                      50-Percent Shareholder an objection to any proposed claim of worthlessness
                      described in the Declaration of Intent to Claim a Worthless Stock Deduction on the
                      grounds that such claim might adversely affect the Debtors’ ability to utilize their
                      Tax Attributes.

              (ii)    If the Debtors timely object, the filing of the tax return or amendment thereto with
                      such claim will not be permitted unless approved by a final and non-appealable order
                      of the Court, unless the Debtors withdraw such objection.

              (iii)   If the Debtors do not object within such twenty (20)-day period, the filing of the
                      return or amendment with such claim will be permitted solely as described in the
                      Declaration of Intent to Claim a Worthless Stock Deduction. Additional returns and
                      amendments within the scope of this section must be the subject of additional notices
                      as set forth herein, with an additional twenty (20)-day waiting period. To the extent
                      that the Debtors receive an appropriate Declaration of Intent to Claim a Worthless
                      Stock Deduction and determine in their business judgment not to object, they shall
                      provide notice of that decision as soon as is reasonably practicable to any statutory
                      committee(s) appointed in these chapter 11 cases.

                                           3.      Notice Procedures
         a.    No later than two (2) business days following entry of the Order, the Debtors shall serve a
               notice by first class mail, substantially in the form of Attachment 2 (the “Notice of Order”)
               annexed to the Interim Order (I) Approving Notification and Hearing Procedures for
               Certain Transfers of and Declarations of Worthlessness with Respect to Common Stock
               and (II) Granting Related Relief [Docket No. [●]], on: (i) the U.S. Trustee for the District
               of Delaware; (ii) the holders of the 30 largest unsecured claims against the Debtors (on a
               consolidated basis); (iii) any official committees appointed in these chapter 11 cases;
               (iv) the United States Attorney’s Office for the District of Delaware; (v) the Internal
               Revenue Service; (vi) the United States Securities and Exchange Commission; (vii) the
               state attorneys general for states in which the Debtors conduct business; and (viii) the
               registered and nominee holders of the Common Stock (with instructions to serve down to
               the beneficial holders of Common Stock) (collectively, the “Notice Parties”).

         b.    All registered and nominee holders of Common Stock shall be required to serve the Notice
               of Order on any holder for whose benefit such registered or nominee holder holds such
               Common Stock down the chain of ownership for all such holders of Common Stock.

         c.    Any entity or individual, or broker or agent acting on such entity’s or individual’s behalf
               who sells Common Stock to another entity shall be required to serve a copy of the Notice
               of Order on such purchaser of such Common Stock, or any broker or agent acting on such
               purchaser’s behalf.

27376014.2
                                                         3
                    Case 20-13005-CSS          Doc 4     Filed 11/23/20     Page 30 of 94




         d.   As soon as is practicable following entry of the Order, the Debtors shall submit a copy of
              the Notice of Order (modified for publication) for publication in The Seattle Times.

         e.   To the extent confidential information is required in any declaration described in these
              Procedures, such confidential information may be filed and served in redacted form;
              provided that any such declarations served on the Debtors shall not be in redacted form
              but must be served via electronic mail on the Debtors’ counsel. The Debtors shall keep all
              information provided in such declarations strictly confidential and shall not disclose the
              contents thereof to any person except (i) to the extent necessary to respond to a petition or
              objection filed with the Court; (ii) to the extent otherwise required by law; or (iii) to the
              extent that the information contained therein is already public; provided that the Debtors
              may disclose the contents thereof to their professional advisors, who shall keep all such
              notices strictly confidential and shall not disclose the contents thereof to any other person,
              subject to further Court order. To the extent confidential information is necessary to
              respond to a petitioner objection filed with the Court, such confidential information shall
              be filed under seal or in a redacted form.




27376014.2
                                                        4
             Case 20-13005-CSS    Doc 4   Filed 11/23/20   Page 31 of 94




                                     ANNEX A

                 Declaration of Status as a Substantial Shareholder




27376014.2
                            Case 20-13005-CSS                 Doc 4       Filed 11/23/20          Page 32 of 94




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE


                                                                             )
             In re:                                                          )    Chapter 11
                                                                             )
             NORTHWEST HARDWOODS, INC., et al.,1                             )    Case No. 20-13005 (___)
                                                                             )
                                                              Debtors.       )    (Jointly Administered)
                                                                             )

                       DECLARATION OF STATUS AS A SUBSTANTIAL SHAREHOLDER2

                      PLEASE TAKE NOTICE that the undersigned party is or has become a Substantial

         Shareholder, as determined by Beneficial Ownership, of the common stock of Hardwoods

         Holdings, Inc. (the “Common Stock”). Hardwoods Holdings, Inc. is the parent entity of the

         Debtors in Case No. 20-13005 (___) pending in the United States Bankruptcy Court for the District

         of Delaware (the “Court”).

                      PLEASE TAKE FURTHER NOTICE that, as of __________, 2020, the undersigned

         party currently has Beneficial Ownership of _________ shares of Common Stock. The following



         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.
         2
               For purposes of these Procedures: (a) a “Substantial Shareholder” is any entity or individual that has Beneficial
               Ownership of at least 6,670.40 shares of Common Stock (representing approximately 4.5 percent of all issued
               and outstanding shares of Common Stock); (b) “Beneficial Ownership” will be determined in accordance with
               the applicable rules of sections 382 and 383 of the Internal Revenue Code of 1986, 26 U.S.C. §§ 1–9834, as
               amended, and the Treasury Regulations thereunder (other than Treasury Regulations section
               1.382-2T(h)(2)(i)(A)), and includes direct, indirect, and constructive ownership (e.g., (1) a holding company
               would be considered to beneficially own all equity securities owned by its subsidiaries, (2) a partner in a
               partnership would be considered to beneficially own its proportionate share of any equity securities owned by
               such partnership, (3) an individual and such individual’s family members may be treated as one individual,
               (4) persons and entities acting in concert to make a coordinated acquisition of equity securities may be treated as
               a single entity, and (5) a holder would be considered to beneficially own equity securities that such holder has an
               Option to acquire); and (c) “Option” to acquire stock includes all interests described in Treasury Regulations
               section 1.382-4(d)(9), including any contingent purchase right, warrant, convertible debt, put, call, stock subject
               to risk of forfeiture, contract to acquire stock, or similar interest, regardless of whether it is contingent or otherwise
               not currently exercisable.
27376014.2
                       Case 20-13005-CSS         Doc 4     Filed 11/23/20     Page 33 of 94




         table sets forth the date(s) on which the undersigned party acquired Beneficial Ownership of such

         Common Stock:

                       Number of Shares                                     Date Acquired




         (Attach additional page or pages if necessary)

                PLEASE TAKE FURTHER NOTICE that the last four digits of the taxpayer

         identification number of the undersigned party are ________.

                PLEASE TAKE FURTHER NOTICE that, pursuant to that certain Interim Order

         (I) Approving Notification and Hearing Procedures for Certain Transfers of and Declarations of

         Worthlessness with Respect to Common Stock and (II) Granting Related Relief [Docket No. ___]

         (the “Order”), this declaration (this “Declaration”) is being filed with the Court and served upon

         the Declaration Notice Parties (as defined in the Order).



                                    [Remainder of page intentionally left blank]




27376014.2
                                                          2
                       Case 20-13005-CSS         Doc 4     Filed 11/23/20     Page 34 of 94




                  PLEASE TAKE FURTHER NOTICE that, pursuant to 28 U.S.C. § 1746, under

         penalties of perjury, the undersigned party hereby declares that he or she has examined this

         Declaration and accompanying attachments (if any), and, to the best of his or her knowledge and

         belief, this Declaration and any attachments hereto are true, correct, and complete.

                                                              Respectfully submitted,

                                                              (Name of Substantial Shareholder)

                                                              By:

                                                              Name:
                                                              Address:


                                                              Telephone:
                                                              Facsimile:
         Dated:                  , 2020
                          ,
              (City)              (State)




27376014.2
                                                          3
             Case 20-13005-CSS   Doc 4   Filed 11/23/20   Page 35 of 94




                                    ANNEX B

                 Declaration of Intent to Accumulate Common Stock




27376014.2
                            Case 20-13005-CSS                 Doc 4       Filed 11/23/20          Page 36 of 94




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE


                                                                             )
             In re:                                                          )    Chapter 11
                                                                             )
             NORTHWEST HARDWOODS, INC., et al.,1                             )    Case No. 20-13005 (___)
                                                                             )
                                                             Debtors.        )    (Jointly Administered)
                                                                             )

                       DECLARATION OF INTENT TO ACCUMULATE COMMON STOCK2

                      PLEASE TAKE NOTICE that the undersigned party hereby provides notice of its

         intention to purchase, acquire, or otherwise accumulate (the “Proposed Transfer”) one or more

         shares of common stock of Hardwoods Holdings, Inc. or any Beneficial Ownership thereof (the

         “Common Stock”).                Hardwoods Holdings, Inc. is the parent entity of the Debtors in

         Case No. 20-13005 (___) pending in the United States Bankruptcy Court for the District of

         Delaware (the “Court”).




         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.
         2
               For purposes of these Procedures: (a) a “Substantial Shareholder” is any entity or individual that has Beneficial
               Ownership of at least 6,670.40 shares of Common Stock (representing approximately 4.5 percent of all issued
               and outstanding shares of Common Stock); (b) “Beneficial Ownership” will be determined in accordance with
               the applicable rules of sections 382 and 383 of the Internal Revenue Code of 1986, 26 U.S.C. §§ 1–9834, as
               amended, and the Treasury Regulations thereunder (other than Treasury Regulations section
               1.382-2T(h)(2)(i)(A)), and includes direct, indirect, and constructive ownership (e.g., (1) a holding company
               would be considered to beneficially own all equity securities owned by its subsidiaries, (2) a partner in a
               partnership would be considered to beneficially own its proportionate share of any equity securities owned by
               such partnership, (3) an individual and such individual’s family members may be treated as one individual,
               (4) persons and entities acting in concert to make a coordinated acquisition of equity securities may be treated as
               a single entity, and (5) a holder would be considered to beneficially own equity securities that such holder has an
               Option to acquire); and (c) “Option” to acquire stock includes all interests described in Treasury Regulations
               section 1.382-4(d)(9), including any contingent purchase right, warrant, convertible debt, put, call, stock subject
               to risk of forfeiture, contract to acquire stock, or similar interest, regardless of whether it is contingent or otherwise
               not currently exercisable.
27376014.2
                       Case 20-13005-CSS          Doc 4     Filed 11/23/20     Page 37 of 94




                PLEASE TAKE FURTHER NOTICE that, if applicable, on _________, 2020, the

         undersigned party filed a Declaration of Status as a Substantial Shareholder with the Court and

         served copies thereof as set forth therein.

                PLEASE TAKE FURTHER NOTICE that the undersigned party currently has

         Beneficial Ownership of _________ shares of Common Stock.

                PLEASE TAKE FURTHER NOTICE that, pursuant to the Proposed Transfer, the

         undersigned party proposes to purchase, acquire, or otherwise accumulate Beneficial Ownership

         of _________ shares of Common Stock or an Option with respect to _________ shares of Common

         Stock. If the Proposed Transfer is permitted to occur, the undersigned party will have Beneficial

         Ownership of _________ shares of Common Stock.

                PLEASE TAKE FURTHER NOTICE that the last four digits of the taxpayer

         identification number of the undersigned party are ___________.

                PLEASE TAKE FURTHER NOTICE that, pursuant to that certain Interim Order

         (I) Approving Notification and Hearing Procedures for Certain Transfers of and Declarations of

         Worthlessness with Respect to Common Stock and (II) Granting Related Relief [Docket No. [●]]

         (the “Order”), this declaration (this “Declaration”) is being filed with the Court and served upon

         the Declaration Notice Parties (as defined in the Order).

                PLEASE TAKE FURTHER NOTICE that, pursuant to the Order, the undersigned party

         acknowledges that it is prohibited from consummating the Proposed Transfer unless and until the

         undersigned party complies with the Procedures set forth therein.

                PLEASE TAKE FURTHER NOTICE that the Debtors have twenty (20) calendar days

         after receipt of this Declaration to object to the Proposed Transfer described herein. If the Debtors

         file an objection, such Proposed Transfer will remain ineffective unless such objection is


27376014.2
                                                          2
                       Case 20-13005-CSS         Doc 4    Filed 11/23/20     Page 38 of 94




         withdrawn by the Debtors or such transaction is approved by a final and non-appealable order of

         the Court. If the Debtors do not object within such twenty (20)-day period, then after expiration

         of such period the Proposed Transfer may proceed solely as set forth in this Declaration.

                PLEASE TAKE FURTHER NOTICE that any further transactions contemplated by the

         undersigned party that may result in the undersigned party purchasing, acquiring, or otherwise

         accumulating Beneficial Ownership of additional shares of Common Stock will each require an

         additional notice filed with the Court to be served in the same manner as this Declaration.



                                    [Remainder of page intentionally left blank]




27376014.2
                                                         3
                       Case 20-13005-CSS         Doc 4     Filed 11/23/20     Page 39 of 94




                  PLEASE TAKE FURTHER NOTICE that, pursuant to 28 U.S.C. § 1746, under

         penalties of perjury, the undersigned party hereby declares that he or she has examined this

         Declaration and accompanying attachments (if any), and, to the best of his or her knowledge and

         belief, this Declaration and any attachments hereto are true, correct, and complete.



                                                              Respectfully submitted,

                                                              (Name of Declarant)

                                                              By:

                                                              Name:
                                                              Address:


                                                              Telephone:
                                                              Facsimile:
         Dated:                  , 2020
                          ,
              (City)              (State)




27376014.2
                                                          4
             Case 20-13005-CSS   Doc 4   Filed 11/23/20   Page 40 of 94




                                    ANNEX C

                  Declaration of Intent to Transfer Common Stock




27376014.2
                           Case 20-13005-CSS                Doc 4      Filed 11/23/20         Page 41 of 94




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


                                                                          )
             In re:                                                       )    Chapter 11
                                                                          )
             NORTHWEST HARDWOODS, INC., et al.,1                          )    Case No. 20-13005 (___)
                                                                          )
                                                            Debtors.      )    (Jointly Administered)
                                                                          )

                         DECLARATION OF INTENT TO TRANSFER COMMON STOCK2

                      PLEASE TAKE NOTICE that the undersigned party hereby provides notice of its

         intention to sell, trade, or otherwise transfer (the “Proposed Transfer”) one or more shares of

         common stock of Hardwoods Holdings, Inc. or any Beneficial Ownership thereof (the “Common

         Stock”). Hardwoods Holdings, Inc. is the parent entity of the Debtors in Case No. 20-13005 (___)

         pending in the United States Bankruptcy Court for the District of Delaware (the “Court”).




         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.
         2
               For purposes of these Procedures: (a) a “Substantial Shareholder” is any entity or individual that has Beneficial
               Ownership of at least 6,670.40 shares of Common Stock (representing approximately 4.5 percent of all issued
               and outstanding shares of Common Stock); (b) “Beneficial Ownership” will be determined in accordance with
               the applicable rules of sections 382 and 383 of the Internal Revenue Code of 1986, 26 U.S.C. §§ 1–9834, as
               amended, and the Treasury Regulations thereunder (other than Treasury Regulations section 1.382-
               2T(h)(2)(i)(A)), and includes direct, indirect, and constructive ownership (e.g., (1) a holding company would be
               considered to beneficially own all equity securities owned by its subsidiaries, (2) a partner in a partnership would
               be considered to beneficially own its proportionate share of any equity securities owned by such partnership,
               (3) an individual and such individual’s family members may be treated as one individual, (4) persons and entities
               acting in concert to make a coordinated acquisition of equity securities may be treated as a single entity, and (5) a
               holder would be considered to beneficially own equity securities that such holder has an Option to acquire); and
               (c) an “Option” to acquire stock includes all interests described in Treasury Regulations section 1.382-4(d)(9),
               including any contingent purchase right, warrant, convertible debt, put, call, stock subject to risk of forfeiture,
               contract to acquire stock, or similar interest, regardless of whether it is contingent or otherwise not currently
               exercisable.
27376014.2
                       Case 20-13005-CSS          Doc 4     Filed 11/23/20     Page 42 of 94




                PLEASE TAKE FURTHER NOTICE that, if applicable, on _________, 2020, the

         undersigned party filed a Declaration of Status as a Substantial Shareholder with the Court and

         served copies thereof as set forth therein.

                PLEASE TAKE FURTHER NOTICE that the undersigned party currently has

         Beneficial Ownership of _________ shares of Common Stock.

                PLEASE TAKE FURTHER NOTICE that, pursuant to the Proposed Transfer, the

         undersigned party proposes to sell, trade, or otherwise transfer Beneficial Ownership of

         _________ shares of Common Stock or an Option with respect to _________ shares of Common

         Stock. If the Proposed Transfer is permitted to occur, the undersigned party will have Beneficial

         Ownership of _________ shares of Common Stock after such transfer becomes effective.

                PLEASE TAKE FURTHER NOTICE that the last four digits of the taxpayer

         identification number of the undersigned party are _________.

                PLEASE TAKE FURTHER NOTICE that, pursuant to that certain Interim Order

         (I) Approving Notification and Hearing Procedures for Certain Transfers of and Declarations of

         Worthlessness with Respect to Common Stock and (II) Granting Related Relief [Docket No. ___]

         (the “Order”), this declaration (this “Declaration”) is being filed with the Court and served upon

         the Declaration Notice Parties (as defined in the Order).

                PLEASE TAKE FURTHER NOTICE that, pursuant to the Order, the undersigned party

         acknowledges that it is prohibited from consummating the Proposed Transfer unless and until the

         undersigned party complies with the Procedures set forth therein.

                PLEASE TAKE FURTHER NOTICE that the Debtors have twenty (20) calendar days

         after receipt of this Declaration to object to the Proposed Transfer described herein. If the Debtors

         file an objection, such Proposed Transfer will remain ineffective unless such objection is


27376014.2
                                                          2
                       Case 20-13005-CSS         Doc 4    Filed 11/23/20     Page 43 of 94




         withdrawn by the Debtors or such transaction is approved by a final and non-appealable order of

         the Court. If the Debtors do not object within such twenty (20)-day period, then after expiration

         of such period the Proposed Transfer may proceed solely as set forth in this Declaration.

                PLEASE TAKE FURTHER NOTICE that any further transactions contemplated by the

         undersigned party that may result in the undersigned party selling, trading, or otherwise

         transferring Beneficial Ownership of additional shares of Common Stock will each require an

         additional notice filed with the Court to be served in the same manner as this Declaration.



                                    [Remainder of page intentionally left blank]




27376014.2
                                                         3
                       Case 20-13005-CSS         Doc 4     Filed 11/23/20     Page 44 of 94




                  PLEASE TAKE FURTHER NOTICE that, pursuant to 28 U.S.C. § 1746, under

         penalties of perjury, the undersigned party hereby declares that he or she has examined this

         Declaration and accompanying attachments (if any), and, to the best of his or her knowledge and

         belief, this Declaration and any attachments hereto are true, correct, and complete.


                                                              Respectfully submitted,

                                                              (Name of Declarant)

                                                              By:

                                                              Name:
                                                              Address:


                                                              Telephone:
                                                              Facsimile:
         Dated:                  , 2020
                          ,
              (City)              (State)




27376014.2
                                                          4
             Case 20-13005-CSS   Doc 4   Filed 11/23/20   Page 45 of 94




                                    ANNEX D

                 Declaration of Status as a 50-Percent Shareholder




27376014.2
                            Case 20-13005-CSS               Doc 4       Filed 11/23/20          Page 46 of 94




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


                                                                           )
             In re:                                                        )    Chapter 11
                                                                           )
             NORTHWEST HARDWOODS, INC., et al.,1                           )    Case No. 20-13005 (___)
                                                                           )
                                                            Debtors.       )    (Jointly Administered)
                                                                           )

                        DECLARATION OF STATUS AS A 50-PERCENT SHAREHOLDER2

                      PLEASE TAKE NOTICE that the undersigned party is or has become a 50-Percent

         Shareholder with respect to the common stock of Hardwoods Holdings, Inc. or any Beneficial

         Ownership thereof (the “Common Stock”). Hardwoods Holdings, Inc. is the parent entity of the

         Debtors in Case No. 20-13005 (___) pending in the United States Bankruptcy Court for the District

         of Delaware (the “Court”).

                      PLEASE TAKE FURTHER NOTICE that, as of ________, 2020, the undersigned party

         currently has Beneficial Ownership of _________ shares of Common Stock. The following table



         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.
         2
               For purposes of this Declaration: (a) a “50-Percent Shareholder” is any person or entity that at any time since
               December 31, 2016, has had Beneficial Ownership of 50 percent or more of the Common Stock (determined in
               accordance with section 382(g)(4)(D) of the Internal Revenue Code of 1986, 26 U.S.C. §§ 1–9834, as amended
               (the “ICR”) and the applicable Treasury Regulations); (b) “Beneficial Ownership” will be determined in
               accordance with the applicable rules of sections 382 and 383 of the IRC, and the Treasury Regulations thereunder
               (other than Treasury Regulations section 1.382-2T(h)(2)(i)(A)) and includes direct, indirect, and constructive
               ownership (e.g., (1) a holding company would be considered to beneficially own all equity securities owned by
               its subsidiaries, (2) a partner in a partnership would be considered to beneficially own its proportionate share of
               any equity securities owned by such partnership, (3) an individual and such individual’s family members may be
               treated as one individual, (4) persons and entities acting in concert to make a coordinated acquisition of equity
               securities may be treated as a single entity, and (5) a holder would be considered to beneficially own equity
               securities that such holder has an Option (as defined herein) to acquire); and (c) an “Option” to acquire stock
               includes all interests described in Treasury Regulations section 1.382-4(d)(9), including any contingent purchase
               right, warrant, convertible debt, put, call, stock subject to risk of forfeiture, contract to acquire stock, or similar
               interest, regardless of whether it is contingent or otherwise not currently exercisable.
27376014.2
                       Case 20-13005-CSS         Doc 4     Filed 11/23/20     Page 47 of 94




         sets forth the date(s) on which the undersigned party acquired Beneficial Ownership of such

         Common Stock:

                       Number of Shares                                     Date Acquired




         (Attach additional page or pages if necessary)

                PLEASE TAKE FURTHER NOTICE that the last four digits of the taxpayer

         identification number of the undersigned party are _________.

                PLEASE TAKE FURTHER NOTICE that, pursuant to that certain Interim Order

         (I) Approving Notification and Hearing Procedures for Certain Transfers of and Declarations of

         Worthlessness with Respect to Common Stock and (II) Granting Related Relief [Docket No. ___]

         (the “Order”), this declaration (this “Declaration”) is being filed with the Court and served upon

         the Declaration Notice Parties (as defined in the Order).



                                    [Remainder of page intentionally left blank]




27376014.2
                                                          2
                       Case 20-13005-CSS         Doc 4     Filed 11/23/20     Page 48 of 94




                  PLEASE TAKE FURTHER NOTICE that, pursuant to 28 U.S.C. § 1746, under

         penalties of perjury, the undersigned party hereby declares that he or she has examined this

         Declaration and accompanying attachments (if any), and, to the best of his or her knowledge and

         belief, this Declaration and any attachments hereto are true, correct, and complete.


                                                              Respectfully submitted,

                                                              (Name of 50-Percent Shareholder)

                                                              By:

                                                              Name:
                                                              Address:


                                                              Telephone:
                                                              Facsimile:
         Dated:                  , 2020
                          ,
              (City)              (State)




27376014.2
                                                          3
             Case 20-13005-CSS    Doc 4   Filed 11/23/20   Page 49 of 94




                                     ANNEX E

             Declaration of Intent to Claim a Worthless Stock Deduction




27376014.2
                            Case 20-13005-CSS               Doc 4       Filed 11/23/20          Page 50 of 94




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


                                                                           )
             In re:                                                        )    Chapter 11
                                                                           )
             NORTHWEST HARDWOODS, INC., et al.,1                           )    Case No. 20-13005 (___)
                                                                           )
                                                            Debtors.       )    (Jointly Administered)
                                                                           )

               DECLARATION OF INTENT TO CLAIM A WORTHLESS STOCK DEDUCTION2

                      PLEASE TAKE NOTICE that the undersigned party hereby provides notice of its

         intention to claim a worthless stock deduction (the “Proposed Worthlessness Claim”) with respect

         to one or more shares of common stock of Hardwoods Holdings, Inc. or any Beneficial Ownership

         thereof (the “Common Stock”). Hardwoods Holdings, Inc. is the parent entity of the Debtors in

         Case No. 20-13005 (___) pending in the United States Bankruptcy Court for the District of

         Delaware (the “Court”).




         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.
         2
               For purposes of this Declaration: (a) a “50-Percent Shareholder” is any person or entity that at any time since
               December 31, 2016, has had Beneficial Ownership of 50 percent or more of the Common Stock (determined in
               accordance with section 382(g)(4)(D) of the Internal Revenue Code of 1986, 26 U.S.C. §§ 1–9834, as amended
               (the “ICR”) and the applicable Treasury Regulations); (b) “Beneficial Ownership” will be determined in
               accordance with the applicable rules of sections 382 and 383 of the IRC, and the Treasury Regulations thereunder
               (other than Treasury Regulations section 1.382-2T(h)(2)(i)(A)) and includes direct, indirect, and constructive
               ownership (e.g., (1) a holding company would be considered to beneficially own all equity securities owned by
               its subsidiaries, (2) a partner in a partnership would be considered to beneficially own its proportionate share of
               any equity securities owned by such partnership, (3) an individual and such individual’s family members may be
               treated as one individual, (4) persons and entities acting in concert to make a coordinated acquisition of equity
               securities may be treated as a single entity, and (5) a holder would be considered to beneficially own equity
               securities that such holder has an Option (as defined herein) to acquire); and (c) an “Option” to acquire stock
               includes all interests described in Treasury Regulations section 1.382-4(d)(9), including any contingent purchase
               right, warrant, convertible debt, put, call, stock subject to risk of forfeiture, contract to acquire stock, or similar
               interest, regardless of whether it is contingent or otherwise not currently exercisable.
27376014.2
                       Case 20-13005-CSS          Doc 4    Filed 11/23/20    Page 51 of 94




                PLEASE TAKE FURTHER NOTICE that, if applicable, on ________, 2020, the

         undersigned party filed a Declaration of Status as a 50-Percent Shareholder with the Court and

         served copies thereof as set forth therein.

                PLEASE TAKE FURTHER NOTICE that the undersigned party currently has

         Beneficial Ownership of _________ shares of Common Stock.

                PLEASE TAKE FURTHER NOTICE that, pursuant to the Proposed Worthlessness

         Claim, the undersigned party proposes to declare that ________ shares of Common Stock became

         worthless during the tax year ending __________.

                PLEASE TAKE FURTHER NOTICE that the last four digits of the taxpayer

         identification number of the undersigned party are _________.

                PLEASE TAKE FURTHER NOTICE that, pursuant to that certain Interim Order

         (I) Approving Notification and Hearing Procedures for Certain Transfers of and Declarations of

         Worthlessness with Respect to Common Stock and (II) Granting Related Relief [Docket No. ___]

         (the “Order”), this declaration (this “Declaration”) is being filed with the Court and served upon

         the Declaration Notice Parties (as defined in the Order).

                PLEASE TAKE FURTHER NOTICE that, pursuant to the Order, the undersigned party

         acknowledges that the Debtors have twenty (20) calendar days after receipt of this Declaration to

         object to the Proposed Worthlessness Claim described herein. If the Debtors file an objection,

         such Proposed Worthlessness Claim will not be effective unless such objection is withdrawn by

         the Debtors or such action is approved by a final and non-appealable order of the Bankruptcy

         Court. If the Debtors do not object within such twenty (20)-day period, then after expiration of

         such period the Proposed Worthlessness Claim may proceed solely as set forth in this Declaration.




27376014.2
                                                          2
                       Case 20-13005-CSS         Doc 4     Filed 11/23/20     Page 52 of 94




                  PLEASE TAKE FURTHER NOTICE that any further claims of worthlessness

         contemplated by the undersigned party will each require an additional notice filed with the Court

         to be served in the same manner as this Declaration and are subject to an additional twenty (20)-

         day waiting period.

                  PLEASE TAKE FURTHER NOTICE that, pursuant to 28 U.S.C. § 1746, under

         penalties of perjury, the undersigned party hereby declares that he or she has examined this

         Declaration and accompanying attachments (if any), and, to the best of his or her knowledge and

         belief, this Declaration and any attachments hereto are true, correct, and complete.


                                                              Respectfully submitted,

                                                              (Name of Declarant)

                                                              By:

                                                              Name:
                                                              Address:


                                                              Telephone:
                                                              Facsimile:
         Dated:                  , 2020
                          ,
              (City)              (State)




27376014.2
                                                          3
             Case 20-13005-CSS   Doc 4   Filed 11/23/20    Page 53 of 94




                                 ATTACHMENT 2

                         Form of Notice of Interim Order




27376014.2
                           Case 20-13005-CSS              Doc 4       Filed 11/23/20        Page 54 of 94




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


                                                                         )
             In re:                                                      )   Chapter 11
                                                                         )
             NORTHWEST HARDWOODS, INC., et al.,1                         )   Case No. 20-13005 (___)
                                                                         )
                                                          Debtors.       )   (Jointly Administered)
                                                                         )

              NOTICE OF INTERIM ORDER (I) APPROVING NOTIFICATION AND HEARING
                PROCEDURES FOR CERTAIN TRANSFERS OF AND DECLARATIONS OF
                      WORTHLESSNESS WITH RESPECT TO COMMON STOCK
                             AND (II) GRANTING RELATED RELIEF

         TO: ALL ENTITIES (AS DEFINED BY SECTION 101(15) OF THE BANKRUPTCY
         CODE) THAT MAY HOLD BENEFICIAL OWNERSHIP OF COMMON STOCK OF
         HARDWOODS HOLDINGS, INC. (THE “COMMON STOCK”):

                      PLEASE TAKE NOTICE that, on November 23, 2020 (the “Petition Date”), the

         above-captioned debtors and debtors in possession (collectively, the “Debtors”) filed petitions

         with the United States Bankruptcy Court for the District of Delaware (the “Court”) under

         chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). Subject to certain

         exceptions, section 362 of the Bankruptcy Code operates as a stay of any act to obtain possession

         of property of or from the Debtors’ estates or to exercise control over property of or from the

         Debtors’ estates.

                      PLEASE TAKE FURTHER NOTICE that on the Petition Date, the Debtors filed the

         Motion Of Debtors for Entry of Interim and Final Orders (I) Approving Notification and Hearing




         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.
27376014.2
                         Case 20-13005-CSS             Doc 4      Filed 11/23/20         Page 55 of 94




         Procedures for Certain Transfers of and Declarations Of Worthlessness with Respect to Common

         Stock and (II) Granting Related Relief [Docket No. [●]] (the “Motion”).

                 PLEASE TAKE FURTHER NOTICE that on [______], 2020, the Court entered the

         Interim Order (I) Approving Notification and Hearing Procedures for Certain Transfers of and

         Declarations of Worthlessness with Respect to Common Stock and (II) Granting Related Relief

         [Docket No. [●]] (the “Order”) approving procedures for certain transfers of and declarations of

         worthlessness with respect to Common Stock, set forth in Attachment 1 annexed to the Order

         (the “Procedures”).2

                 PLEASE TAKE FURTHER NOTICE that, pursuant to the Order, a Substantial

         Shareholder may not consummate any purchase, sale, or other transfer of Common Stock or

         Beneficial Ownership of Common Stock in violation of the Procedures, any such transaction in

         violation of the Procedures shall be null and void ab initio, and certain remedial actions (including

         mandatory purchases or sales of Common Stock) may be required to restore the status quo.

                 PLEASE TAKE FURTHER NOTICE that, pursuant to the Order, the Procedures shall

         apply to the holding and transfers of Common Stock or any Beneficial Ownership therein by a

         Substantial Shareholder or someone who may become a Substantial Shareholder.

                 PLEASE TAKE FURTHER NOTICE that pursuant to the Order, a 50-Percent

         Shareholder may not claim a worthless stock deduction with respect to Common Stock, or

         Beneficial Ownership therein, in violation of the Procedures, any such deduction in violation of

         the Procedures shall be null and void ab initio, and the 50-Percent Shareholder shall be required

         to file an amended tax return revoking such proposed deduction.




         2
             Capitalized terms used but not defined herein have the meanings ascribed to them in the Order or the Motion, as
             applicable.
27376014.2


                                                                 2
                       Case 20-13005-CSS         Doc 4    Filed 11/23/20     Page 56 of 94




                PLEASE TAKE FURTHER NOTICE that upon the request of any entity, the proposed

         notice, claims, and solicitation agent for the Debtors, Prime Clerk LLC, will provide a copy of the

         Order and a form of each of the declarations required to be filed by the Procedures in a reasonable

         period of time. Such declarations are also available via PACER on the Court’s website at

         https://ecf.deb.uscourts.gov for a fee, or free of charge by accessing the Debtors’ restructuring

         website at https://cases.primeclerk.com/nwh.

                PLEASE TAKE FURTHER NOTICE that failure to follow the procedures set forth in

         the Order shall constitute a violation of, among other things, the automatic stay provisions of

         Section 362 of the Bankruptcy Code.

                PLEASE TAKE FURTHER NOTICE that any prohibited purchase, sale, other transfer

         of, or declaration of worthlessness with respect to Common Stock, Beneficial Ownership therein,

         or option with respect thereto in violation of the order is prohibited and shall be null and void

         ab initio and may be subject to additional sanctions as this court may determine.

                PLEASE TAKE FURTHER NOTICE that the requirements set forth in the Order are in

         addition to the requirements of applicable law and do not excuse compliance therewith.




27376014.2


                                                         3
                         Case 20-13005-CSS   Doc 4   Filed 11/23/20    Page 57 of 94




             Dated:   November 23, 2020
                      Wilmington, Delaware   /s/ Sean M. Beach
                                             YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                             Sean M. Beach (No. 4070)
                                             Jacob D. Morton (No. 6684)
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Tel:    (302) 571-6600
                                             Fax: (302) 571-1253
                                             Email: sbeach@ycst.com
                                                     jmorton@ycst.com

                                             GIBSON, DUNN & CRUTCHER LLP
                                             David M. Feldman (pro hac vice admission pending)
                                             J. Eric Wise (pro hac vice admission pending)
                                             Matthew K. Kelsey (pro hac vice admission pending)
                                             Alan Moskowitz (pro hac vice admission pending)
                                             200 Park Avenue
                                             New York, New York 10166
                                             Tel:    (212) 351-4000
                                             Fax: (212) 351-4035
                                             Email: dfeldman@gibsondunn.com
                                                     ewise@gibsondunn.com
                                                     mkelsey@gibsondunn.com
                                                     amoskowitz@gibsondunn.com


                                             Proposed Counsel to the Debtors and Debtors in
                                             Possession




27376014.2
             Case 20-13005-CSS   Doc 4   Filed 11/23/20   Page 58 of 94




                                  EXHIBIT B

                          PROPOSED FINAL ORDER




27376014.2
                           Case 20-13005-CSS              Doc 4       Filed 11/23/20        Page 59 of 94




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


                                                                         )
             In re:                                                      )   Chapter 11
                                                                         )
             NORTHWEST HARDWOODS, INC., et al.,1                         )   Case No. 20-13005 (___)
                                                                         )
                                                          Debtors.       )   (Jointly Administered)
                                                                         )
                                                                         )   Re: Docket Nos. __ & __

              FINAL ORDER (I) APPROVING NOTIFICATION AND HEARING PROCEDURES
               FOR CERTAIN TRANSFERS OF AND DECLARATIONS OF WORTHLESSNESS
              WITH RESPECT TO COMMON STOCK AND (II) GRANTING RELATED RELIEF

                      Upon the Motion of Debtors for Entry of Interim and Final Orders (I) Approving

         Notification and Hearing Procedures for Certain Transfers of and Declarations of Worthlessness

         with Respect to Common Stock and (II) Granting Related Relief (the “Motion”)2 filed by the above-

         captioned affiliated debtors and debtors-in-possession (the “Debtors”); and the Court having found

         that it has jurisdiction over this matter pursuant to 28 U.S.C. §1334(b) and the Amended Standing

         Order of Reference from the United States District Court for the District of Delaware dated as of

         February 29, 2012; the Court having found that venue of these cases and the Motion in this district

         is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having found that this matter is

         a core proceeding pursuant to 28 U.S.C. § 157(b); and that this Court may enter a final order

         consistent with Article III of the United States Constitution; and it appearing that notice of the

         Motion has been given as set forth in the Motion and that such notice is adequate and no other or

         further notice need be given; and the Court having reviewed the Motion and having heard the


         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.
         2
               All capitalized terms used and not defined herein shall have the meanings ascribed to them in the Motion.
27376014.2
                        Case 20-13005-CSS         Doc 4     Filed 11/23/20     Page 60 of 94




         statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

         and the Court having considered the First Day Declaration; and this Court having previously

         entered the Interim Order (I) Approving Notification and Hearing Procedures for Certain

         Transfers of and Declarations of Worthlessness with Respect to Common Stock and (II) Granting

         Related Relief [Docket No. __]; and the Court having determined that the legal and factual basis

         set forth in the Motion and at the Hearing establish just cause for the relief granted herein; and the

         Court having determined that the relief sought in the Motion is in the best interests of the Debtors

         and their estates; and after due deliberation and sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                1.      The Motion is GRANTED on a final basis, as set forth herein.

                2.      The Procedures, substantially in the form of Attachment 1 annexed hereto, are

         approved.

                3.      In accordance with the Procedures, the Sponsor Equityholder shall not be required

         to file a Declaration of Status as a 50-Percent Shareholder, but is hereby deemed to be a 50-Percent

         Shareholder.

                4.      The Form of Notice of Order, substantially in the form of Attachment 2 annexed

         hereto, are approved.

                5.      Any transfer of, or declaration of worthlessness with respect to, Beneficial

         Ownership of Common Stock in violation of the Procedures, including but not limited to the notice

         requirements, shall be null and void ab initio.

                6.      In the case of any such transfer of Beneficial Ownership of Common Stock in

         violation of the Procedures, including but not limited to the notice requirements, the person or

         entity making such transfer shall be required to take remedial actions specified by the Debtors,


27376014.2
                                                           2
                        Case 20-13005-CSS          Doc 4     Filed 11/23/20      Page 61 of 94




         which may include the actions specified in Private Letter Ruling 201010009 (Dec. 4, 2009), to

         appropriately reflect that such transfer is null and void ab initio.

                 7.      In the case of any such declaration of worthlessness with respect to Beneficial

         Ownership of Common Stock in violation of the Procedures, including the notice requirements,

         the person or entity making such declaration shall be required to file an amended tax return

         revoking such declaration and any related deduction to appropriately reflect that such declaration

         is void ab initio.

                 8.      The Debtors may retroactively or prospectively waive any and all restrictions, stays,

         and notification procedures set forth in the Procedures.

                 9.      To the extent that this Final Order is inconsistent with any prior order or pleading

         with respect to the Motion in these chapter 11 cases, the terms of this Final Order shall govern.

                 10.     The requirements set forth in this Final Order are in addition to the requirements of

         applicable law and do not excuse compliance therewith.

                 11.     Nothing herein shall preclude any person desirous of acquiring any Common Stock

         from requesting relief from this Final Order from this Court, subject to the Debtors’ rights to

         oppose such relief.

                 12.     Other than to the extent that this Final Order expressly conditions or restricts trading

         in, or claiming worthless stock deductions with respect to, Common Stock, nothing in this Final

         Order or in the Motion shall, or shall be deemed to, prejudice, impair, or otherwise alter or affect

         the rights of any holders of Common Stock, including in connection with the treatment of any such

         stock under any chapter 11 plan or any applicable bankruptcy court order.

                 13.     Within three (3) business days of the entry of this Final Order or as soon as

         reasonably practicable, the Debtors shall post this Final Order and the Procedures to the website


27376014.2
                                                            3
                       Case 20-13005-CSS           Doc 4     Filed 11/23/20      Page 62 of 94




         established    by     Debtors     Noticing     Agent     for    these    chapter     11    cases     at

         https://cases.primeclerk.com/nwh.

                14.     The requirements set forth in this Final Order are in addition to the requirements of

         Bankruptcy Rule 3001(e) and applicable securities, corporate and other laws and do not excuse

         noncompliance therewith.

                15.     Nothing contained in this Final Order or any payment made pursuant to the

         authority granted by this Final Order is intended to be or shall be deemed as (a) an admission as to

         the amount of, basis for, or validity of any claim against the Debtors, (b) a waiver or limitation of

         the Debtors’ or any other party-in-interest’s rights to dispute the amount of, basis for, or validity

         of any claim, against the Debtors, (c) a waiver of the Debtors’ or any other party-in-interest’s rights

         under the Bankruptcy Code or any other applicable nonbankruptcy law, or (d) an approval,

         adoption, assumption, or rejection of any agreement, contract, program, policy, or lease under

         section 365 of the Bankruptcy Code.

                16.     The contents of the Motion satisfy the requirements of Bankruptcy Rule 6004(a).

                17.     Notwithstanding Bankruptcy Rule 6004(h), to the extent applicable, this Final

         Order shall be effective and enforceable immediately upon its entry.

                18.     The Debtors are authorized to take any and all steps necessary or appropriate to

         carry out the relief granted in this Final Order.

                19.     The Court shall retain exclusive jurisdiction to hear and determine all matters

         arising from or related to the implementation, interpretation, or enforcement of this Final Order.


         Dated: ____________________, 2020
                Wilmington, Delaware

                                                        ____________________________________
                                                        UNITED STATES BANKRUPTCY JUDGE
27376014.2
                                                             4
               Case 20-13005-CSS      Doc 4   Filed 11/23/20   Page 63 of 94




                                     ATTACHMENT 1

                       Procedures for Transfers of and Declarations of
             Worthlessness with Respect to Beneficial Ownership of Common Stock




27376014.2
                          Case 20-13005-CSS             Doc 4     Filed 11/23/20        Page 64 of 94




                               PROCEDURES FOR TRANSFERS OF AND
                             DECLARATIONS OF WORTHLESSNESS WITH
                       RESPECT TO BENEFICIAL OWNERSHIP OF COMMON STOCK

                             1.      Transfers of Beneficial Ownership of Common Stock
         The following procedures apply to transfers of Beneficial Ownership of Common Stock:1

         a.       Any entity (as defined in section 101(15) of the Bankruptcy Code) who currently is or
                  becomes a Substantial Shareholder (as defined herein) must file with the Court, and serve
                  upon: (i) the Debtors, Northwest Hardwoods, Inc., 1313 Broadway, Suite 300, Tacoma,
                  WA 98402, Attn: Chris Hannon; (ii) proposed counsel to the Debtors, Gibson Dunn &
                  Crutcher LLP, 200 Park Avenue, New York, NY 10166, Attn: David M. Feldman, Esq.
                  (dfeldman@gibsondunn.com), J. Eric Wise, Esq. (ewise@gibsondunn.com), Matthew K.
                  Kelsey,     Esq.     (mkelsey@gibsondunn.com),           and      Alan    Moskowitz,     Esq.
                  (amoskowitz@gibsondunn.com), (iii) proposed co-counsel to the Debtors, Young
                  Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington,
                  Delaware 19801, Attn: Sean M. Beach, Esq. (sbeach@ycst.com) and Jacob D. Morton,
                  Esq. (jmorton@ycst.com); (iv) the Office of the United States Trustee for the District of
                  Delaware, 844 North King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801,
                  Attn: Juliet. M. Sarkessian (Juliet.M.Sarkessian@usdoj.gov); and (v) counsel to any
                  statutory committee appointed in these chapter 11 cases (collectively, the “Declaration
                  Notice Parties”), a declaration of such status, substantially in the form of Annex A attached
                  to these Procedures (each, a “Declaration of Status as a Substantial Shareholder”), on or
                  before the later of (A) twenty (20) calendar days after the date of the Notice of Order (as
                  defined herein), or (B) ten (10) calendar days after becoming a Substantial Shareholder;
                  provided that, for the avoidance of doubt, the other procedures set forth herein shall apply
                  to any Substantial Shareholder even if no Declaration of Status as a Substantial Shareholder
                  has been filed.

         b.       Prior to effectuating any transfer of Beneficial Ownership of Common Stock that would
                  result in an increase in the amount of Common Stock of which a Substantial Shareholder
                  has Beneficial Ownership or would result in an entity or individual becoming a Substantial
                  Shareholder, the parties to such transaction must file with the Court, and serve upon the
                  Declaration Notice Parties, an advance written declaration of the intended transfer of
                  Common Stock, substantially in the form of Annex B attached to these Procedures (each,
                  a “Declaration of Intent to Accumulate Common Stock”).

         c.       Prior to effectuating any transfer of Beneficial Ownership of Common Stock that would
                  result in a decrease in the amount of Common Stock of which a Substantial Shareholder
                  has Beneficial Ownership or would result in an entity or individual ceasing to be a
                  Substantial Shareholder, the parties to such transaction must file with the Court, and serve

         1
              Capitalized terms used but not defined herein have the meanings ascribed to them in the Motion of Debtors for
              Entry of Interim and Final Orders (I) Approving Notification and Hearing Procedures for Certain Transfers of
              and Declarations of Worthlessness with Respect to Common Stock and (II) Granting Related Relief [Docket No.
              []].
27376014.2
                         Case 20-13005-CSS             Doc 4     Filed 11/23/20        Page 65 of 94




                  upon the Declaration Notice Parties, an advance written declaration of the intended transfer
                  of Beneficial Ownership of Common Stock, substantially in the form of Annex C attached
                  to these Procedures (each, a “Declaration of Intent to Transfer Common Stock” and,
                  together with a Declaration of Intent to Accumulate Common Stock, a “Declaration of
                  Proposed Transfer”).

         d.       The Debtors shall have twenty (20) calendar days after receipt of a Declaration of Proposed
                  Transfer to file with the Court and serve on such Substantial Shareholder or potential
                  Substantial Shareholder an objection to any proposed transfer of Beneficial Ownership of
                  Common Stock described in the Declaration of Proposed Transfer on the grounds that such
                  transfer might adversely affect the Debtors’ ability to utilize their Tax Attributes. If the
                  Debtors file an objection, such transaction will remain ineffective unless such objection is
                  withdrawn by the Debtors, or such transaction is approved by a final and non-appealable
                  order of the Court. If the Debtors do not object within such twenty (20)-day period, such
                  transaction can proceed solely as set forth in the Declaration of Proposed Transfer. Further
                  transactions within the scope of this paragraph must be the subject of additional notices in
                  accordance with the procedures set forth herein, with an additional twenty (20)-day waiting
                  period for each Declaration of Proposed Transfer.

         e.       For purposes of these Procedures a “Substantial Shareholder” is any entity or individual
                  that has Beneficial Ownership of at least 6,430.91 shares of Common Stock (i.e., 4.5
                  percent or more of outstanding Common Stock).2

                               2.      Declarations of Worthlessness of Common Stock
         a.       Any person or entity that currently is or becomes a 50-Percent Shareholder3 (other than the
                  Sponsor Equityholder) must file with the Court and serve upon the Declaration Notice
                  Parties a declaration of such status as a 50-Percent Shareholder, substantially in the form
                  of Annex D attached to these Procedures (each, a “Declaration of Status as a 50-Percent
                  Shareholder”), on or before the later of (i) twenty (20) calendar days after the date of the
                  Notice of Order, and (ii) ten (10) calendar days after becoming a 50-Percent Shareholder;
                  provided that, for the avoidance of doubt, the other procedures set forth herein shall apply
                  to any 50-Percent Shareholder even if no Declaration of Status as a 50-Percent Shareholder
                  has been filed.

         b.       Prior to filing any federal or state tax return, or any amendment to such a return, or taking
                  any other action that claims any deduction for worthlessness of Beneficial Ownership of
                  Common Stock for a taxable year ending before the Debtors’ emergence from chapter 11
                  protection, such 50-Percent Shareholder must file with the Court and serve upon the
                  Declaration Notice Parties a declaration of intent to claim a worthless stock deduction


         2
              Based on approximately 142,909.18 shares of Common Stock outstanding for purposes of section 382 of the
              IRC as of the Petition Date.
         3
              For purposes of the Procedures, a “50-Percent Shareholder” is any person or entity that at any time since
              December 31, 2017, has owned Beneficial Ownership of 50 percent or more of the Common Stock, (determined
              in accordance with section 382(g)(4)(D) of the IRC and the applicable Treasury Regulations thereunder).
27376014.2
                                                                2
                      Case 20-13005-CSS          Doc 4    Filed 11/23/20     Page 66 of 94




               (a “Declaration of Intent to Claim a Worthless Stock Deduction”), substantially in the form
               of Annex E attached to these Procedures.

               (i)    The Debtors shall have twenty (20) calendar days after receipt of a Declaration of
                      Intent to Claim a Worthless Stock Deduction to file with the Court and serve on such
                      50-Percent Shareholder an objection to any proposed claim of worthlessness
                      described in the Declaration of Intent to Claim a Worthless Stock Deduction on the
                      grounds that such claim might adversely affect the Debtors’ ability to utilize their
                      Tax Attributes.

              (ii)    If the Debtors timely object, the filing of the tax return or amendment thereto with
                      such claim will not be permitted unless approved by a final and non-appealable order
                      of the Court, unless the Debtors withdraw such objection.

              (iii)   If the Debtors do not object within such twenty (20)-day period, the filing of the
                      return or amendment with such claim will be permitted solely as described in the
                      Declaration of Intent to Claim a Worthless Stock Deduction. Additional returns and
                      amendments within the scope of this section must be the subject of additional notices
                      as set forth herein, with an additional twenty (20)-day waiting period. To the extent
                      that the Debtors receive an appropriate Declaration of Intent to Claim a Worthless
                      Stock Deduction and determine in their business judgment not to object, they shall
                      provide notice of that decision as soon as is reasonably practicable to any statutory
                      committee(s) appointed in these chapter 11 cases.

                                            3.     Notice Procedures
         a.    No later than two (2) business days following entry of the Order, the Debtors shall serve a
               notice by first class mail, substantially in the form of Attachment 2 (the “Notice of Order”)
               annexed to the Final Order (I) Approving Notification and Hearing Procedures for Certain
               Transfers of and Declarations of Worthlessness with Respect to Common Stock and
               (II) Granting Related Relief [Docket No. [●]], on: (i) the U.S. Trustee for the District of
               Delaware; (ii) the holders of the 30 largest unsecured claims against the Debtors (on a
               consolidated basis); (iii) any official committees appointed in these chapter 11 cases;
               (iv) the United States Attorney’s Office for the District of Delaware; (v) the Internal
               Revenue Service; (vi) the United States Securities and Exchange Commission; (vii) the
               state attorneys general for states in which the Debtors conduct business; and (viii) the
               registered and nominee holders of the Common Stock (with instructions to serve down to
               the beneficial holders of Common Stock) (collectively, the “Notice Parties”).

         b.    All registered and nominee holders of Common Stock shall be required to serve the Notice
               of Order on any holder for whose benefit such registered or nominee holder holds such
               Common Stock down the chain of ownership for all such holders of Common Stock.

         c.    Any entity or individual, or broker or agent acting on such entity’s or individual’s behalf
               who sells Common Stock to another entity shall be required to serve a copy of the Notice
               of Order on such purchaser of such Common Stock, or any broker or agent acting on such
               purchaser’s behalf.

27376014.2
                                                         3
                    Case 20-13005-CSS          Doc 4     Filed 11/23/20     Page 67 of 94




         d.   As soon as is practicable following entry of the Order, the Debtors shall submit a copy of
              the Notice of Order (modified for publication) for publication in The Seattle Times.

         e.   To the extent confidential information is required in any declaration described in these
              Procedures, such confidential information may be filed and served in redacted form;
              provided that any such declarations served on the Debtors shall not be in redacted form
              but must be served via electronic mail on the Debtors’ counsel. The Debtors shall keep all
              information provided in such declarations strictly confidential and shall not disclose the
              contents thereof to any person except (i) to the extent necessary to respond to a petition or
              objection filed with the Court; (ii) to the extent otherwise required by law; or (iii) to the
              extent that the information contained therein is already public; provided that the Debtors
              may disclose the contents thereof to their professional advisors, who shall keep all such
              notices strictly confidential and shall not disclose the contents thereof to any other person,
              subject to further Court order. To the extent confidential information is necessary to
              respond to a petitioner objection filed with the Court, such confidential information shall
              be filed under seal or in a redacted form.




27376014.2
                                                        4
             Case 20-13005-CSS    Doc 4   Filed 11/23/20   Page 68 of 94




                                     ANNEX A

                 Declaration of Status as a Substantial Shareholder




27376014.2
                            Case 20-13005-CSS                 Doc 4       Filed 11/23/20          Page 69 of 94




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE


                                                                             )
             In re:                                                          )    Chapter 11
                                                                             )
             NORTHWEST HARDWOODS, INC., et al.,1                             )    Case No. 20-13005 (___)
                                                                             )
                                                             Debtors.        )    (Jointly Administered)
                                                                             )

                       DECLARATION OF STATUS AS A SUBSTANTIAL SHAREHOLDER2

                      PLEASE TAKE NOTICE that the undersigned party is or has become a Substantial

         Shareholder, as determined by Beneficial Ownership, of the common stock of Hardwoods

         Holdings, Inc. (the “Common Stock”). Hardwoods Holdings, Inc. is the parent entity of the

         Debtors in Case No. 20-13005 (___) pending in the United States Bankruptcy Court for the District

         of Delaware (the “Court”).

                      PLEASE TAKE FURTHER NOTICE that, as of __________, 2020, the undersigned

         party currently has Beneficial Ownership of _________ shares of Common Stock. The following



         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.
         2
               For purposes of these Procedures: (a) a “Substantial Shareholder” is any entity or individual that has Beneficial
               Ownership of at least 6,670.40 shares of Common Stock (representing approximately 4.5 percent of all issued
               and outstanding shares of Common Stock); (b) “Beneficial Ownership” will be determined in accordance with
               the applicable rules of sections 382 and 383 of the Internal Revenue Code of 1986, 26 U.S.C. §§ 1–9834, as
               amended, and the Treasury Regulations thereunder (other than Treasury Regulations section
               1.382-2T(h)(2)(i)(A)), and includes direct, indirect, and constructive ownership (e.g., (1) a holding company
               would be considered to beneficially own all equity securities owned by its subsidiaries, (2) a partner in a
               partnership would be considered to beneficially own its proportionate share of any equity securities owned by
               such partnership, (3) an individual and such individual’s family members may be treated as one individual,
               (4) persons and entities acting in concert to make a coordinated acquisition of equity securities may be treated as
               a single entity, and (5) a holder would be considered to beneficially own equity securities that such holder has an
               Option to acquire); and (c) “Option” to acquire stock includes all interests described in Treasury Regulations
               section 1.382-4(d)(9), including any contingent purchase right, warrant, convertible debt, put, call, stock subject
               to risk of forfeiture, contract to acquire stock, or similar interest, regardless of whether it is contingent or otherwise
               not currently exercisable.
27376014.2
                       Case 20-13005-CSS         Doc 4     Filed 11/23/20     Page 70 of 94




         table sets forth the date(s) on which the undersigned party acquired Beneficial Ownership of such

         Common Stock:

                       Number of Shares                                     Date Acquired




         (Attach additional page or pages if necessary)

                PLEASE TAKE FURTHER NOTICE that the last four digits of the taxpayer

         identification number of the undersigned party are ________.

                PLEASE TAKE FURTHER NOTICE that, pursuant to that certain Final Order

         (I) Approving Notification and Hearing Procedures for Certain Transfers of and Declarations of

         Worthlessness with Respect to Common Stock and (II) Granting Related Relief [Docket No. ___]

         (the “Order”), this declaration (this “Declaration”) is being filed with the Court and served upon

         the Declaration Notice Parties (as defined in the Order).



                                    [Remainder of page intentionally left blank]




27376014.2
                                                          2
                       Case 20-13005-CSS         Doc 4     Filed 11/23/20     Page 71 of 94




                  PLEASE TAKE FURTHER NOTICE that, pursuant to 28 U.S.C. § 1746, under

         penalties of perjury, the undersigned party hereby declares that he or she has examined this

         Declaration and accompanying attachments (if any), and, to the best of his or her knowledge and

         belief, this Declaration and any attachments hereto are true, correct, and complete.

                                                              Respectfully submitted,

                                                              (Name of Substantial Shareholder)

                                                              By:

                                                              Name:
                                                              Address:


                                                              Telephone:
                                                              Facsimile:
         Dated:                  , 2020
                          ,
              (City)              (State)




27376014.2
                                                          3
             Case 20-13005-CSS   Doc 4   Filed 11/23/20   Page 72 of 94




                                    ANNEX B

                 Declaration of Intent to Accumulate Common Stock




27376014.2
                            Case 20-13005-CSS                 Doc 4       Filed 11/23/20          Page 73 of 94




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE


                                                                             )
             In re:                                                          )    Chapter 11
                                                                             )
             NORTHWEST HARDWOODS, INC., et al.,1                             )    Case No. 20-13005 (___)
                                                                             )
                                                              Debtors.       )    (Jointly Administered)
                                                                             )

                       DECLARATION OF INTENT TO ACCUMULATE COMMON STOCK2

                      PLEASE TAKE NOTICE that the undersigned party hereby provides notice of its

         intention to purchase, acquire, or otherwise accumulate (the “Proposed Transfer”) one or more

         shares of common stock of Hardwoods Holdings, Inc. or any Beneficial Ownership thereof (the

         “Common Stock”).                Hardwoods Holdings, Inc. is the parent entity of the Debtors in

         Case No. 20-13005 (___) pending in the United States Bankruptcy Court for the District of

         Delaware (the “Court”).




         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.
         2
               For purposes of these Procedures: (a) a “Substantial Shareholder” is any entity or individual that has Beneficial
               Ownership of at least 6,670.40 shares of Common Stock (representing approximately 4.5 percent of all issued
               and outstanding shares of Common Stock); (b) “Beneficial Ownership” will be determined in accordance with
               the applicable rules of sections 382 and 383 of the Internal Revenue Code of 1986, 26 U.S.C. §§ 1–9834, as
               amended, and the Treasury Regulations thereunder (other than Treasury Regulations section
               1.382-2T(h)(2)(i)(A)), and includes direct, indirect, and constructive ownership (e.g., (1) a holding company
               would be considered to beneficially own all equity securities owned by its subsidiaries, (2) a partner in a
               partnership would be considered to beneficially own its proportionate share of any equity securities owned by
               such partnership, (3) an individual and such individual’s family members may be treated as one individual,
               (4) persons and entities acting in concert to make a coordinated acquisition of equity securities may be treated as
               a single entity, and (5) a holder would be considered to beneficially own equity securities that such holder has an
               Option to acquire); and (c) “Option” to acquire stock includes all interests described in Treasury Regulations
               section 1.382-4(d)(9), including any contingent purchase right, warrant, convertible debt, put, call, stock subject
               to risk of forfeiture, contract to acquire stock, or similar interest, regardless of whether it is contingent or otherwise
               not currently exercisable.
27376014.2
                       Case 20-13005-CSS          Doc 4     Filed 11/23/20     Page 74 of 94




                PLEASE TAKE FURTHER NOTICE that, if applicable, on _________, 2020, the

         undersigned party filed a Declaration of Status as a Substantial Shareholder with the Court and

         served copies thereof as set forth therein.

                PLEASE TAKE FURTHER NOTICE that the undersigned party currently has

         Beneficial Ownership of _________ shares of Common Stock.

                PLEASE TAKE FURTHER NOTICE that, pursuant to the Proposed Transfer, the

         undersigned party proposes to purchase, acquire, or otherwise accumulate Beneficial Ownership

         of _________ shares of Common Stock or an Option with respect to _________ shares of Common

         Stock. If the Proposed Transfer is permitted to occur, the undersigned party will have Beneficial

         Ownership of _________ shares of Common Stock.

                PLEASE TAKE FURTHER NOTICE that the last four digits of the taxpayer

         identification number of the undersigned party are ___________.

                PLEASE TAKE FURTHER NOTICE that, pursuant to that certain Final Order

         (I) Approving Notification and Hearing Procedures for Certain Transfers of and Declarations of

         Worthlessness with Respect to Common Stock and (II) Granting Related Relief [Docket No. [●]]

         (the “Order”), this declaration (this “Declaration”) is being filed with the Court and served upon

         the Declaration Notice Parties (as defined in the Order).

                PLEASE TAKE FURTHER NOTICE that, pursuant to the Order, the undersigned party

         acknowledges that it is prohibited from consummating the Proposed Transfer unless and until the

         undersigned party complies with the Procedures set forth therein.

                PLEASE TAKE FURTHER NOTICE that the Debtors have twenty (20) calendar days

         after receipt of this Declaration to object to the Proposed Transfer described herein. If the Debtors

         file an objection, such Proposed Transfer will remain ineffective unless such objection is


27376014.2
                                                          2
                       Case 20-13005-CSS         Doc 4    Filed 11/23/20     Page 75 of 94




         withdrawn by the Debtors or such transaction is approved by a final and non-appealable order of

         the Court. If the Debtors do not object within such twenty (20)-day period, then after expiration

         of such period the Proposed Transfer may proceed solely as set forth in this Declaration.

                PLEASE TAKE FURTHER NOTICE that any further transactions contemplated by the

         undersigned party that may result in the undersigned party purchasing, acquiring, or otherwise

         accumulating Beneficial Ownership of additional shares of Common Stock will each require an

         additional notice filed with the Court to be served in the same manner as this Declaration.



                                    [Remainder of page intentionally left blank]




27376014.2
                                                         3
                       Case 20-13005-CSS         Doc 4     Filed 11/23/20     Page 76 of 94




                  PLEASE TAKE FURTHER NOTICE that, pursuant to 28 U.S.C. § 1746, under

         penalties of perjury, the undersigned party hereby declares that he or she has examined this

         Declaration and accompanying attachments (if any), and, to the best of his or her knowledge and

         belief, this Declaration and any attachments hereto are true, correct, and complete.



                                                              Respectfully submitted,

                                                              (Name of Declarant)

                                                              By:

                                                              Name:
                                                              Address:


                                                              Telephone:
                                                              Facsimile:
         Dated:                  , 2020
                          ,
              (City)              (State)




27376014.2
                                                          4
             Case 20-13005-CSS   Doc 4   Filed 11/23/20   Page 77 of 94




                                    ANNEX C

                  Declaration of Intent to Transfer Common Stock




27376014.2
                           Case 20-13005-CSS                Doc 4      Filed 11/23/20         Page 78 of 94




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


                                                                          )
             In re:                                                       )    Chapter 11
                                                                          )
             NORTHWEST HARDWOODS, INC., et al.,1                          )    Case No. 20-13005 (___)
                                                                          )
                                                            Debtors.      )    (Jointly Administered)
                                                                          )

                         DECLARATION OF INTENT TO TRANSFER COMMON STOCK2

                      PLEASE TAKE NOTICE that the undersigned party hereby provides notice of its

         intention to sell, trade, or otherwise transfer (the “Proposed Transfer”) one or more shares of

         common stock of Hardwoods Holdings, Inc. or any Beneficial Ownership thereof (the “Common

         Stock”). Hardwoods Holdings, Inc. is the parent entity of the Debtors in Case No. 20-13005 (___)

         pending in the United States Bankruptcy Court for the District of Delaware (the “Court”).




         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.
         2
               For purposes of these Procedures: (a) a “Substantial Shareholder” is any entity or individual that has Beneficial
               Ownership of at least 6,670.40 shares of Common Stock (representing approximately 4.5 percent of all issued
               and outstanding shares of Common Stock); (b) “Beneficial Ownership” will be determined in accordance with
               the applicable rules of sections 382 and 383 of the Internal Revenue Code of 1986, 26 U.S.C. §§ 1–9834, as
               amended, and the Treasury Regulations thereunder (other than Treasury Regulations section 1.382-
               2T(h)(2)(i)(A)), and includes direct, indirect, and constructive ownership (e.g., (1) a holding company would be
               considered to beneficially own all equity securities owned by its subsidiaries, (2) a partner in a partnership would
               be considered to beneficially own its proportionate share of any equity securities owned by such partnership,
               (3) an individual and such individual’s family members may be treated as one individual, (4) persons and entities
               acting in concert to make a coordinated acquisition of equity securities may be treated as a single entity, and (5) a
               holder would be considered to beneficially own equity securities that such holder has an Option to acquire); and
               (c) an “Option” to acquire stock includes all interests described in Treasury Regulations section 1.382-4(d)(9),
               including any contingent purchase right, warrant, convertible debt, put, call, stock subject to risk of forfeiture,
               contract to acquire stock, or similar interest, regardless of whether it is contingent or otherwise not currently
               exercisable.
27376014.2
                       Case 20-13005-CSS          Doc 4     Filed 11/23/20     Page 79 of 94




                PLEASE TAKE FURTHER NOTICE that, if applicable, on _________, 2020, the

         undersigned party filed a Declaration of Status as a Substantial Shareholder with the Court and

         served copies thereof as set forth therein.

                PLEASE TAKE FURTHER NOTICE that the undersigned party currently has

         Beneficial Ownership of _________ shares of Common Stock.

                PLEASE TAKE FURTHER NOTICE that, pursuant to the Proposed Transfer, the

         undersigned party proposes to sell, trade, or otherwise transfer Beneficial Ownership of

         _________ shares of Common Stock or an Option with respect to _________ shares of Common

         Stock. If the Proposed Transfer is permitted to occur, the undersigned party will have Beneficial

         Ownership of _________ shares of Common Stock after such transfer becomes effective.

                PLEASE TAKE FURTHER NOTICE that the last four digits of the taxpayer

         identification number of the undersigned party are _________.

                PLEASE TAKE FURTHER NOTICE that, pursuant to that certain Final Order

         (I) Approving Notification and Hearing Procedures for Certain Transfers of and Declarations of

         Worthlessness with Respect to Common Stock and (II) Granting Related Relief [Docket No. ___]

         (the “Order”), this declaration (this “Declaration”) is being filed with the Court and served upon

         the Declaration Notice Parties (as defined in the Order).

                PLEASE TAKE FURTHER NOTICE that, pursuant to the Order, the undersigned party

         acknowledges that it is prohibited from consummating the Proposed Transfer unless and until the

         undersigned party complies with the Procedures set forth therein.

                PLEASE TAKE FURTHER NOTICE that the Debtors have twenty (20) calendar days

         after receipt of this Declaration to object to the Proposed Transfer described herein. If the Debtors

         file an objection, such Proposed Transfer will remain ineffective unless such objection is


27376014.2
                                                          2
                       Case 20-13005-CSS         Doc 4    Filed 11/23/20     Page 80 of 94




         withdrawn by the Debtors or such transaction is approved by a final and non-appealable order of

         the Court. If the Debtors do not object within such twenty (20)-day period, then after expiration

         of such period the Proposed Transfer may proceed solely as set forth in this Declaration.

                PLEASE TAKE FURTHER NOTICE that any further transactions contemplated by the

         undersigned party that may result in the undersigned party selling, trading, or otherwise

         transferring Beneficial Ownership of additional shares of Common Stock will each require an

         additional notice filed with the Court to be served in the same manner as this Declaration.



                                    [Remainder of page intentionally left blank]




27376014.2
                                                         3
                       Case 20-13005-CSS         Doc 4     Filed 11/23/20     Page 81 of 94




                  PLEASE TAKE FURTHER NOTICE that, pursuant to 28 U.S.C. § 1746, under

         penalties of perjury, the undersigned party hereby declares that he or she has examined this

         Declaration and accompanying attachments (if any), and, to the best of his or her knowledge and

         belief, this Declaration and any attachments hereto are true, correct, and complete.


                                                              Respectfully submitted,

                                                              (Name of Declarant)

                                                              By:

                                                              Name:
                                                              Address:


                                                              Telephone:
                                                              Facsimile:
         Dated:                  , 2020
                          ,
              (City)              (State)




27376014.2
                                                          4
             Case 20-13005-CSS   Doc 4   Filed 11/23/20   Page 82 of 94




                                    ANNEX D

                 Declaration of Status as a 50-Percent Shareholder




27376014.2
                            Case 20-13005-CSS               Doc 4       Filed 11/23/20          Page 83 of 94




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


                                                                           )
             In re:                                                        )    Chapter 11
                                                                           )
             NORTHWEST HARDWOODS, INC., et al.,1                           )    Case No. 20-13005 (___)
                                                                           )
                                                            Debtors.       )    (Jointly Administered)
                                                                           )

                        DECLARATION OF STATUS AS A 50-PERCENT SHAREHOLDER2

                      PLEASE TAKE NOTICE that the undersigned party is or has become a 50-Percent

         Shareholder with respect to the common stock of Hardwoods Holdings, Inc. or any Beneficial

         Ownership thereof (the “Common Stock”). Hardwoods Holdings, Inc. is the parent entity of the

         Debtors in Case No. 20-13005 (___) pending in the United States Bankruptcy Court for the District

         of Delaware (the “Court”).

                      PLEASE TAKE FURTHER NOTICE that, as of ________, 2020, the undersigned party

         currently has Beneficial Ownership of _________ shares of Common Stock. The following table



         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.
         2
               For purposes of this Declaration: (a) a “50-Percent Shareholder” is any person or entity that at any time since
               December 31, 2016, has had Beneficial Ownership of 50 percent or more of the Common Stock (determined in
               accordance with section 382(g)(4)(D) of the Internal Revenue Code of 1986, 26 U.S.C. §§ 1–9834, as amended
               (the “ICR”) and the applicable Treasury Regulations); (b) “Beneficial Ownership” will be determined in
               accordance with the applicable rules of sections 382 and 383 of the IRC, and the Treasury Regulations thereunder
               (other than Treasury Regulations section 1.382-2T(h)(2)(i)(A)) and includes direct, indirect, and constructive
               ownership (e.g., (1) a holding company would be considered to beneficially own all equity securities owned by
               its subsidiaries, (2) a partner in a partnership would be considered to beneficially own its proportionate share of
               any equity securities owned by such partnership, (3) an individual and such individual’s family members may be
               treated as one individual, (4) persons and entities acting in concert to make a coordinated acquisition of equity
               securities may be treated as a single entity, and (5) a holder would be considered to beneficially own equity
               securities that such holder has an Option (as defined herein) to acquire); and (c) an “Option” to acquire stock
               includes all interests described in Treasury Regulations section 1.382-4(d)(9), including any contingent purchase
               right, warrant, convertible debt, put, call, stock subject to risk of forfeiture, contract to acquire stock, or similar
               interest, regardless of whether it is contingent or otherwise not currently exercisable.
27376014.2
                       Case 20-13005-CSS         Doc 4     Filed 11/23/20     Page 84 of 94




         sets forth the date(s) on which the undersigned party acquired Beneficial Ownership of such

         Common Stock:

                       Number of Shares                                     Date Acquired




         (Attach additional page or pages if necessary)

                PLEASE TAKE FURTHER NOTICE that the last four digits of the taxpayer

         identification number of the undersigned party are _________.

                PLEASE TAKE FURTHER NOTICE that, pursuant to that certain Final Order

         (I) Approving Notification and Hearing Procedures for Certain Transfers of and Declarations of

         Worthlessness with Respect to Common Stock and (II) Granting Related Relief [Docket No. ___]

         (the “Order”), this declaration (this “Declaration”) is being filed with the Court and served upon

         the Declaration Notice Parties (as defined in the Order).



                                    [Remainder of page intentionally left blank]




27376014.2
                                                          2
                       Case 20-13005-CSS         Doc 4     Filed 11/23/20     Page 85 of 94




                  PLEASE TAKE FURTHER NOTICE that, pursuant to 28 U.S.C. § 1746, under

         penalties of perjury, the undersigned party hereby declares that he or she has examined this

         Declaration and accompanying attachments (if any), and, to the best of his or her knowledge and

         belief, this Declaration and any attachments hereto are true, correct, and complete.


                                                              Respectfully submitted,

                                                              (Name of 50-Percent Shareholder)

                                                              By:

                                                              Name:
                                                              Address:


                                                              Telephone:
                                                              Facsimile:
         Dated:                  , 2020
                          ,
              (City)              (State)




27376014.2
                                                          3
             Case 20-13005-CSS    Doc 4   Filed 11/23/20   Page 86 of 94




                                     ANNEX E

             Declaration of Intent to Claim a Worthless Stock Deduction




27376014.2
                            Case 20-13005-CSS               Doc 4       Filed 11/23/20          Page 87 of 94




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


                                                                           )
             In re:                                                        )    Chapter 11
                                                                           )
             NORTHWEST HARDWOODS, INC., et al.,1                           )    Case No. 20-13005 (___)
                                                                           )
                                                            Debtors.       )    (Jointly Administered)
                                                                           )

               DECLARATION OF INTENT TO CLAIM A WORTHLESS STOCK DEDUCTION2

                      PLEASE TAKE NOTICE that the undersigned party hereby provides notice of its

         intention to claim a worthless stock deduction (the “Proposed Worthlessness Claim”) with respect

         to one or more shares of common stock of Hardwoods Holdings, Inc. or any Beneficial Ownership

         thereof (the “Common Stock”). Hardwoods Holdings, Inc. is the parent entity of the Debtors in

         Case No. 20-13005 (___) pending in the United States Bankruptcy Court for the District of

         Delaware (the “Court”).




         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.
         2
               For purposes of this Declaration: (a) a “50-Percent Shareholder” is any person or entity that at any time since
               December 31, 2016, has had Beneficial Ownership of 50 percent or more of the Common Stock (determined in
               accordance with section 382(g)(4)(D) of the Internal Revenue Code of 1986, 26 U.S.C. §§ 1–9834, as amended
               (the “ICR”) and the applicable Treasury Regulations); (b) “Beneficial Ownership” will be determined in
               accordance with the applicable rules of sections 382 and 383 of the IRC, and the Treasury Regulations thereunder
               (other than Treasury Regulations section 1.382-2T(h)(2)(i)(A)) and includes direct, indirect, and constructive
               ownership (e.g., (1) a holding company would be considered to beneficially own all equity securities owned by
               its subsidiaries, (2) a partner in a partnership would be considered to beneficially own its proportionate share of
               any equity securities owned by such partnership, (3) an individual and such individual’s family members may be
               treated as one individual, (4) persons and entities acting in concert to make a coordinated acquisition of equity
               securities may be treated as a single entity, and (5) a holder would be considered to beneficially own equity
               securities that such holder has an Option (as defined herein) to acquire); and (c) an “Option” to acquire stock
               includes all interests described in Treasury Regulations section 1.382-4(d)(9), including any contingent purchase
               right, warrant, convertible debt, put, call, stock subject to risk of forfeiture, contract to acquire stock, or similar
               interest, regardless of whether it is contingent or otherwise not currently exercisable.
27376014.2
                       Case 20-13005-CSS          Doc 4    Filed 11/23/20    Page 88 of 94




                PLEASE TAKE FURTHER NOTICE that, if applicable, on ________, 2020, the

         undersigned party filed a Declaration of Status as a 50-Percent Shareholder with the Court and

         served copies thereof as set forth therein.

                PLEASE TAKE FURTHER NOTICE that the undersigned party currently has

         Beneficial Ownership of _________ shares of Common Stock.

                PLEASE TAKE FURTHER NOTICE that, pursuant to the Proposed Worthlessness

         Claim, the undersigned party proposes to declare that ________ shares of Common Stock became

         worthless during the tax year ending __________.

                PLEASE TAKE FURTHER NOTICE that the last four digits of the taxpayer

         identification number of the undersigned party are _________.

                PLEASE TAKE FURTHER NOTICE that, pursuant to that certain Final Order

         (I) Approving Notification and Hearing Procedures for Certain Transfers of and Declarations of

         Worthlessness with Respect to Common Stock and (II) Granting Related Relief [Docket No. ___]

         (the “Order”), this declaration (this “Declaration”) is being filed with the Court and served upon

         the Declaration Notice Parties (as defined in the Order).

                PLEASE TAKE FURTHER NOTICE that, pursuant to the Order, the undersigned party

         acknowledges that the Debtors have twenty (20) calendar days after receipt of this Declaration to

         object to the Proposed Worthlessness Claim described herein. If the Debtors file an objection,

         such Proposed Worthlessness Claim will not be effective unless such objection is withdrawn by

         the Debtors or such action is approved by a final and non-appealable order of the Bankruptcy

         Court. If the Debtors do not object within such twenty (20)-day period, then after expiration of

         such period the Proposed Worthlessness Claim may proceed solely as set forth in this Declaration.




27376014.2
                                                          2
                       Case 20-13005-CSS         Doc 4     Filed 11/23/20     Page 89 of 94




                  PLEASE TAKE FURTHER NOTICE that any further claims of worthlessness

         contemplated by the undersigned party will each require an additional notice filed with the Court

         to be served in the same manner as this Declaration and are subject to an additional twenty (20)-

         day waiting period.

                  PLEASE TAKE FURTHER NOTICE that, pursuant to 28 U.S.C. § 1746, under

         penalties of perjury, the undersigned party hereby declares that he or she has examined this

         Declaration and accompanying attachments (if any), and, to the best of his or her knowledge and

         belief, this Declaration and any attachments hereto are true, correct, and complete.


                                                              Respectfully submitted,

                                                              (Name of Declarant)

                                                              By:

                                                              Name:
                                                              Address:


                                                              Telephone:
                                                              Facsimile:
         Dated:                  , 2020
                          ,
              (City)              (State)




27376014.2
                                                          3
             Case 20-13005-CSS   Doc 4   Filed 11/23/20   Page 90 of 94




                                 ATTACHMENT 2

                          Form of Notice of Final Order




27376014.2
                           Case 20-13005-CSS              Doc 4       Filed 11/23/20        Page 91 of 94




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


                                                                         )
             In re:                                                      )   Chapter 11
                                                                         )
             NORTHWEST HARDWOODS, INC., et al.,1                         )   Case No. 20-13005 (___)
                                                                         )
                                                          Debtors.       )   (Jointly Administered)
                                                                         )

                NOTICE OF FINAL ORDER (I) APPROVING NOTIFICATION AND HEARING
                 PROCEDURES FOR CERTAIN TRANSFERS OF AND DECLARATIONS OF
                       WORTHLESSNESS WITH RESPECT TO COMMON STOCK
                              AND (II) GRANTING RELATED RELIEF

         TO: ALL ENTITIES (AS DEFINED BY SECTION 101(15) OF THE BANKRUPTCY
         CODE) THAT MAY HOLD BENEFICIAL OWNERSHIP OF COMMON STOCK OF
         HARDWOODS HOLDINGS, INC. (THE “COMMON STOCK”):

                      PLEASE TAKE NOTICE that, on November 23, 2020 (the “Petition Date”), the

         above-captioned debtors and debtors in possession (collectively, the “Debtors”) filed petitions

         with the United States Bankruptcy Court for the District of Delaware (the “Court”) under

         chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). Subject to certain

         exceptions, section 362 of the Bankruptcy Code operates as a stay of any act to obtain possession

         of property of or from the Debtors’ estates or to exercise control over property of or from the

         Debtors’ estates.

                      PLEASE TAKE FURTHER NOTICE that on the Petition Date, the Debtors filed the

         Motion Of Debtors for Entry of Interim and Final Orders (I) Approving Notification and Hearing




         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.
27376014.2
                         Case 20-13005-CSS             Doc 4      Filed 11/23/20         Page 92 of 94




         Procedures for Certain Transfers of and Declarations Of Worthlessness with Respect to Common

         Stock and (II) Granting Related Relief [Docket No. [●]] (the “Motion”).

                 PLEASE TAKE FURTHER NOTICE that on [______], 2020, the Court entered the

         Final Order (I) Approving Notification and Hearing Procedures for Certain Transfers of and

         Declarations of Worthlessness with Respect to Common Stock and (II) Granting Related Relief

         [Docket No. [●]] (the “Order”) approving procedures for certain transfers of and declarations of

         worthlessness with respect to Common Stock, set forth in Attachment 1 annexed to the Order

         (the “Procedures”).2

                 PLEASE TAKE FURTHER NOTICE that, pursuant to the Order, a Substantial

         Shareholder may not consummate any purchase, sale, or other transfer of Common Stock or

         Beneficial Ownership of Common Stock in violation of the Procedures, any such transaction in

         violation of the Procedures shall be null and void ab initio, and certain remedial actions (including

         mandatory purchases or sales of Common Stock) may be required to restore the status quo.

                 PLEASE TAKE FURTHER NOTICE that, pursuant to the Order, the Procedures shall

         apply to the holding and transfers of Common Stock or any Beneficial Ownership therein by a

         Substantial Shareholder or someone who may become a Substantial Shareholder.

                 PLEASE TAKE FURTHER NOTICE that pursuant to the Order, a 50-Percent

         Shareholder may not claim a worthless stock deduction with respect to Common Stock, or

         Beneficial Ownership therein, in violation of the Procedures, any such deduction in violation of

         the Procedures shall be null and void ab initio, and the 50-Percent Shareholder shall be required

         to file an amended tax return revoking such proposed deduction.




         2
             Capitalized terms used but not defined herein have the meanings ascribed to them in the Order or the Motion, as
             applicable.
27376014.2


                                                                 2
                       Case 20-13005-CSS         Doc 4    Filed 11/23/20     Page 93 of 94




                PLEASE TAKE FURTHER NOTICE that upon the request of any entity, the proposed

         notice, claims, and solicitation agent for the Debtors, Prime Clerk LLC, will provide a copy of the

         Order and a form of each of the declarations required to be filed by the Procedures in a reasonable

         period of time. Such declarations are also available via PACER on the Court’s website at

         https://ecf.deb.uscourts.gov for a fee, or free of charge by accessing the Debtors’ restructuring

         website at https://cases.primeclerk.com/nwh.

                PLEASE TAKE FURTHER NOTICE that failure to follow the procedures set forth in

         the Order shall constitute a violation of, among other things, the automatic stay provisions of

         Section 362 of the Bankruptcy Code.

                PLEASE TAKE FURTHER NOTICE that any prohibited purchase, sale, other transfer

         of, or declaration of worthlessness with respect to Common Stock, Beneficial Ownership therein,

         or option with respect thereto in violation of the order is prohibited and shall be null and void

         ab initio and may be subject to additional sanctions as this court may determine.

                PLEASE TAKE FURTHER NOTICE that the requirements set forth in the Order are in

         addition to the requirements of applicable law and do not excuse compliance therewith.




27376014.2


                                                         3
                         Case 20-13005-CSS   Doc 4   Filed 11/23/20    Page 94 of 94




             Dated:   December [__], 2020
                      Wilmington, Delaware   /s/
                                             YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                             Sean M. Beach (No. 4070)
                                             Jacob D. Morton (No. 6684)
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Tel:   (302) 571-6600
                                             Fax: (302) 571-1253
                                             Email: sbeach@ycst.com
                                                    jmorton@ycst.com

                                             GIBSON, DUNN & CRUTCHER LLP
                                             David M. Feldman (pro hac vice admission pending)
                                             J. Eric Wise (pro hac vice admission pending)
                                             Matthew K. Kelsey (pro hac vice admission pending)
                                             Alan Moskowitz (pro hac vice admission pending)
                                             200 Park Avenue
                                             New York, New York 10166
                                             Tel:    (212) 351-4000
                                             Fax: (212) 351-4035
                                             Email: dfeldman@gibsondunn.com
                                                     ewise@gibsondunn.com
                                                     mkelsey@gibsondunn.com
                                                     amoskowitz@gibsondunn.com


                                             Proposed Counsel to the Debtors and Debtors in
                                             Possession




27376014.2
